Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


        THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is made as of April 3, 2020 (the “Amendment
Effective Date”) by and among Sleep Number Corporation, a Minnesota corporation
(the “Borrower”), the lenders listed on the signature pages hereto (the
“Lenders”) and U.S. Bank National Association, as Issuing Lender (in such
capacity, the “Issuing Lender”), Swing Line Lender (in such capacity, the “Swing
Line Lender”) and Administrative Agent (in such capacity, the “Administrative
Agent”), under that certain Credit and Security Agreement, dated as of February
14, 2018 (as amended, supplemented or otherwise modified from time to time,
including by this Amendment, the “Credit Agreement”), by and among the Borrower,
the Lenders, the Issuing Lender, the Swing Line Lender and the Administrative
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings set forth in the Credit Agreement.


        WHEREAS, the Borrower has requested that the Lenders, the Issuing
Lender, the Swing Line Lender and the Administrative Agent agree to make certain
modifications to the Credit Agreement; and


WHEREAS, the Borrower, the Lenders, the Issuing Lender, the Swing Line Lender
and the Administrative Agent have so agreed on the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders, the Issuing Lender, the Swing Line Lender and the Administrative Agent
hereby agree as follows.
ARTICLE I
AMENDMENTS
1.1 Amendments to Credit Agreement. Effective as of the Amendment Effective Date
but subject to the satisfaction of the conditions precedent set forth in Article
III below, the Credit Agreement (including the Exhibits thereto and Schedule 1
thereto, but excluding all other Schedules and Exhibits, which shall remain in
the original form delivered) is hereby amended as set forth in the marked terms
on Exhibit A-1 attached hereto. In Exhibit A-1 hereto, deletions of text in the
Credit Agreement as amended hereby are indicated by struck-through text, and
insertions of text are indicated by bold, double-underlined text. Exhibit A-2
attached hereto sets forth a clean copy of the Credit Agreement as amended
hereby, after giving effect to such amendments. This Amendment shall constitute
a Loan Document.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants as follows:
2.1 This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.



--------------------------------------------------------------------------------



2.2 As of the date hereof and after giving effect to the terms of this
Amendment, (i) no Default or Event of Default has occurred and is continuing and
(ii) the representations and warranties of the Borrower and the other Credit
Parties set forth in Article VI of the Credit Agreement, as amended hereby, are
true and correct in all material respects, except to the extent any such
representation or warranty is stated to relate solely to an earlier date.
ARTICLE III
CONDITIONS PRECEDENT
        This Amendment shall become effective on the Amendment Effective Date,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:


3.1 The Administrative Agent shall have received counterparts of this Amendment
duly executed by the Borrower, the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each of the Lenders.
3.2 The Borrower shall have delivered to the Administrative Agent and the
Lenders an officer’s certificate certifying that, as of the Amendment Effective
Date, (i) all conditions precedent set forth in this Article III have been
satisfied, (ii) no Default or Event of Default exists or immediately after the
first Credit Event will exist, and (iii) each of the representations and
warranties contained in Article VI of the Credit Agreement are true and correct
as of the Amendment Effective Date.
3.3 The Administrative Agent shall have received certificates of the Secretary
or an Assistant Secretary of each Credit Party certifying (i) that there have
been no changes in the Organizational Documents of such Credit Party since the
Closing Date, (ii) resolutions of the Board of Directors or other governing body
of such Credit Party authorizing the execution, delivery and performance of this
Amendment, (iii) the Good Standing Certificate (or analogous documentation if
applicable) for such Credit Party from the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, to the extent
generally available in such jurisdiction and (iv) the names and true signatures
of the incumbent officers of each Credit Party authorized to sign the Amendment.
3.4 Each 2020 Term Lender that executes and delivers its signature page hereto
as and when required by the Administrative Agent shall receive an amendment fee
equal 0.25% multiplied by the amount of its 2020 Term Loan Commitment as of the
Amendment Effective Date. Such fee shall be paid by the Borrower to the
Administrative Agent, for the benefit of such Lenders, on the Amendment
Effective Date.
3.5 All of the Administrative Agent’s fees due and payable under the Credit
Agreement prior to the date hereof, and all fees as set forth in the Second
Amendment Fee Letter due and payable prior to the date hereof, shall be fully
paid, and, to the extent invoiced prior to the date hereof, all reasonable out
of pocket costs and expenses of the Administrative Agent required to be
reimbursed or paid by the Borrower hereunder or under the Credit Agreement shall
be fully reimbursed or paid.
ARTICLE IV
RELEASE
2

--------------------------------------------------------------------------------



        In further consideration of the execution by the Administrative Agent
and the Lenders of this Amendment, the Borrower, on behalf of itself and each of
its affiliates, and all of the successors and assigns of each of the foregoing
(collectively, the “Releasors”), hereby completely, voluntarily, knowingly, and
unconditionally releases and forever discharges the Administrative Agent, the
Issuing Lender, the Swing Line Lender, the Lenders, each of their advisors,
professionals and employees, each affiliate of the foregoing and all of their
respective successors and assigns (collectively, the “Releasees”), from any and
all claims, actions, suits, and other liabilities, including, without
limitation, any so-called “lender liability” claims or defenses (collectively,
“Claims”), whether arising in law or in equity, which any of the Releasors ever
had, now has or hereinafter can, shall or may have against any of the Releasees
for, upon or by reason of any matter, cause or thing whatsoever from time to
time occurred on or prior to the date hereof, in any way concerning, relating
to, or arising from (i) any of the Releasors, (ii) the Obligations, (iii) all
collateral securing the Obligations, (iv) the Credit Agreement or any of the
other Loan Documents, and (v) the financial condition, business operations,
business plans, prospects or creditworthiness of the Borrower or any affiliate
thereof.  The Releasors hereby acknowledge that they have been advised by legal
counsel of the meaning and consequences of this release.
ARTICLE V
GENERAL
5.1 Expenses. The Borrower agrees to reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket expenses paid or incurred by the
Administrative Agent, including, without limitation, reasonable fees, charges
and disbursements of outside counsel to the Administrative Agent, incurred in
connection with preparation, negotiation and execution of this Amendment and any
other document required to be furnished herewith.
5.2 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronically shall be effective as delivery of a
manually executed counterpart of this Amendment. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Amendment, the documents
delivered together herewith, and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, the Federal Electronic Signatures in
Global and National Commerce Act, the New York State Electronic Signatures and
Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, in respect of documents to be signed by
entities established within the European Union, the Electronic Signature
qualifies as a “qualified electronic signature” within the meaning of the
Regulation (EU) n°910/2014 of the European parliament and of the Council of 23
July 2014 on electronic identification and trust services for electronic
transaction in the internal market as amended from time to time and provided
that nothing herein shall require the Administrative Agent to accept Electronic
Signatures in any form or format without their prior written consent. For
purposes hereof, “Electronic Signature” means electronic symbol or process
attached to, or associated with, a contract or other record and adopted by a
person or entity with the intent to sign, authenticate or accept such contract
or record.
5.3 Severability. Any provision in this Amendment that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or
3

--------------------------------------------------------------------------------



invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Amendment are declared to
be severable.
5.4 GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
5.5 Successors; Enforceability. The terms and provisions of this Amendment shall
be binding upon the Borrower, the Administrative Agent, the Issuing Lender, the
Swing Line Lender and the Lenders and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Administrative Agent, the
Issuing Lender, the Swing Line Lender and the Lenders and their respective
successors and assigns.
5.6 Reference to and Effect on the Credit Agreement.
(a) Upon the effectiveness of this Amendment, on and after the date hereof,
 each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended and modified hereby.
(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith (including, without limitation, all of the Loan Documents) shall
remain in full force and effect and are hereby ratified and confirmed.
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.
5.7 Headings. Section headings in this Amendment are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of this Amendment
5.8 Affirmation. Each of the Borrower and each Guarantor of Payment ratifies and
reaffirms all of its obligations, contingent or otherwise, under each Loan
Document to which it is a party, and ratifies and reaffirms its grant of liens
on and security interests in any of its properties pursuant to each Loan
Document to which it is a party and which evidences any such lien or security
interest, and confirms that such liens and security interests continue to secure
the Secured Obligations as modified pursuant to the Amendment and the
transactions contemplated thereby.
5.9 Addition of New Lender. By its execution hereof, the following is becoming a
party to the Credit Agreement as a Lender as of the Amendment Effective Date:
Associated Bank, N.A. (the “New Lender”). The New Lender shall evidence its
entry into the Credit Agreement by its execution and delivery of signature pages
to this Amendment. This Amendment shall not be given effect prior to receipt of
the New Lender’s executed pages hereto. The New Lender agrees that it
constitutes a Lender under the Credit Agreement and the other Loan Documents and
shall be bound by the provisions of this Amendment, the Credit Agreement and the
other Loan Documents.  The New Lender’s Revolving Credit Commitment and 2020
Term Loan Commitment appears in Schedule 1 to the Credit Agreement. The New
Lender acknowledges and agrees that it has received a copy of the Credit
Agreement, together with
4

--------------------------------------------------------------------------------



copies of financial statements and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and to become a Lender, which analysis and decision has been
made independently of and without reliance upon the Administrative Agent or any
other Lender.  The New Lender confirms it will, independently and without
reliance on the Administrative Agent, or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the Loan Documents, and it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. The Administrative Agent shall make
such reallocations, sales, assignments or other relevant actions in respect of
each Lender’s credit exposure under the Credit Agreement (prior to giving effect
to the Amendment) as are necessary in order that each such Lender’s credit
exposure and outstanding Loans reflects such Lender’s ratable share of the
outstanding aggregate credit exposure on the Amendment Effective Date.
Notwithstanding anything to the contrary in Section 3.3 of the Credit Agreement
or otherwise in the Credit Agreement, each Lender agrees to waive, and will not
request, reimbursement or indemnification to which it may otherwise be entitled,
for any losses, costs and expenses incurred by such Lender in connection with
the sale and assignment of any Eurocurrency Loan and such reallocation described
above. The Borrower agrees with and consents to the foregoing.
(signature pages follow)


5


--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first written above.


SLEEP NUMBER CORPORATION, as the Borrower


By: /s/ David Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer




SELECT COMFORT RETAIL CORPORATION, as a Guarantor of Payment


By: /s/ David Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer




SELECT COMFORT CANADA HOLDING INC., as a Guarantor of Payment


By: /s/ David Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer




SELECT COMFORT SC CORPORATION, as a Guarantor of Payment


By: /s/ David Callen
Name: David R. Callen
Title: SVP and Chief Financial Officer


Signature Page to
Sleep Number Corporation
Second Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,


as a Lender and as Issuing Lender, Swing Line Lender and Administrative Agent








By:/s/ Conan Schleicher


Name:
Conan Schleicher


Title:
SVP



















--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION, as a Lender




By: _________________________
Name:Title:








By: /s/ Marianne T Meil


Name: Marianne T. Meil




Title: Sr. Vice President


















Signature Page to
Sleep Number
Second Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., as a LenderBy: /s/ Chad KardashName: Chad KardashTitle:
Vice President



Signature Page to
Sleep Number
Second Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------









CITIBANK N.A., as a LenderBy: /s/ Nicole NievesName: Nicole NievesTitle:
Authorized Signatory














Signature Page to
Sleep Number
Second Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------








PNC BANK, NATIONAL ASSOCIATION N.A., as a LenderBy: /s/ Jay A. IsamanName: Jay
A. IsamanTitle: Senior Vice President












Signature Page to
Sleep Number
Second Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------








ASSOCIATED BANK, N.A., as a LenderBy: /s/ Stephen O'HaraName: Stephen
O'HaraTitle: Senior Vice President












Signature Page to
Sleep Number
Second Amendment to Amended and Restated Credit and Security Agreement


--------------------------------------------------------------------------------



BMO HARRIS BANK N.A., as a Lender




By: _________________________
Name:Title:




By: /s/ Wesley M. AndersonName: Wesley M. AndersonTitle: Managing Director



Signature Page to
Sleep Number
Second Amendment to Amended and Restated Credit and Security Agreement






--------------------------------------------------------------------------------



EXHIBIT A-1


Credit and Security Agreement, as amended


Attached






--------------------------------------------------------------------------------







EXHIBIT A-1 AND A-2 TO FIRSTSECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT




Deal CUSIP Number: 83125PAA8
Revolving Loan CUSIP Number: 83125PAB6
2020 Term Loan CUSIP Number: 3125PAC4



AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT
among
SLEEP NUMBER CORPORATION
as Borrower
THE LENDERS NAMED HEREIN
as Lenders
U.S. BANK NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and Issuing Lender
BANK OF AMERICA, N.A.
and
BMO HARRIS BANK N.A.
as Co-Syndication Agents
CITIBANK, N.A.
as Documentation Agent
U.S. BANK NATIONAL ASSOCIATION,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BMO CAPITAL MARKETS CORP.
and
CITIBANK, N.A.
as Joint Lead Arrangers
and
U.S. BANK NATIONAL ASSOCIATION,
as Sole Book Runner*1

1 Arranger and agency titles effective as of the First Amendment Effective Date

_____________________
dated as of



--------------------------------------------------------------------------------



February 14, 2018
_____________________









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Article I DEFINITIONS 1
Section 1.1. Definitions 1
Section 1.2. Accounting Terms 302
Section 1.3. Terms Generally 313
Section 1.4. Foreign Exchange 313
Article II AMOUNT AND TERMS OF CREDIT 313
Section 2.1. Amount and Nature of Credit 313
Section 2.2. Revolving Credit Commitment 324
Section 2.3. Interest 379
Section 2.4. Noteless Agreement; Evidence of Indebtedness 3840
Section 2.5. Notice of Loans and Credit Events; Funding of Loans 3941
Section 2.6. Payment on Loans and Other Obligations 424
Section 2.7. Prepayment 436
Section 2.8. Commitment and Other Fees 446
Section 2.9. Modifications to Commitment 447
Section 2.10. Computation of Interest and Fees 468
Section 2.11. Mandatory Payments 469
Section 2.12. Swap Obligations Make Well Provision 479
Section 2.13. Market Disruption 479
Section 2.14. Judgment Currency 4750
Section 2.15. Foreign Subsidiary Borrowers 4850
Article III ADDITIONAL PROVISIONS RELATING TO EUROCURRENCY LOANS; INCREASED
CAPITAL; TAXES 4951
Section 3.1. Requirements of Law 4951
Section 3.2. Taxes 503
Section 3.3. Funding Losses 525
Section 3.4. Change of Lending Office 536
Section 3.5. Eurocurrency Rate Lending Unlawful; Inability to Determine Rate 536
Section 3.6. Replacement of Lenders 547
Section 3.7. Discretion of Lenders as to Manner of Funding 557
Article IV CONDITIONS PRECEDENT 558
Section 4.1. Conditions to Each Credit Event 558
Section 4.2. Conditions to the First Credit Event 568
Section 4.3. Post Closing Conditions 5860
-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS(Continued)
Page
Article V COVENANTS 5861
Section 5.1. Insurance 5961
Section 5.2. Money Obligations 5962
Section 5.3. Financial Statements and Information 602
Section 5.4. Financial Records 613
Section 5.5. Franchises; Change in Business 614
Section 5.6. ERISA Pension and Benefit Plan Compliance 614
Section 5.7. Financial Covenants 624
Section 5.8. Borrowing 625
Section 5.9. Liens 635
Section 5.10. Regulations T, U and X 646
Section 5.11. Investments, Loans and Guaranties 647
Section 5.12. Merger and Sale of Assets 658
Section 5.13. Acquisitions 669
Section 5.14. Notice 670
Section 5.15. Restricted Payments 670
Section 5.16. Environmental Compliance 670
Section 5.17. Affiliate Transactions 6871
Section 5.18. Use of Proceeds 6871
Section 5.19. Corporate Names and Locations of Collateral 6871
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest 6972
Section 5.21. Collateral 703
Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral 735
Section 5.23. Restrictive Agreements 736
Section 5.24. Other Covenants and Provisions 746
Section 5.25. Guaranty Under Material Indebtedness Agreement 747
Section 5.26. Amendment of Organizational Documents 747
Section 5.27. Fiscal Year of Borrower 747
Section 5.28. Further Assurances 747
Section 5.29. Contributions to the Sleep Number Executive Investment Plan
Trust 747
Section 5.30. Compliance with Laws 757
Article VI REPRESENTATIONS AND WARRANTIES 757
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification 757
Section 6.2. Corporate Authority 758
Section 6.3. Compliance with Laws and Contracts 758
Section 6.4. Litigation and Administrative Proceedings 768
Section 6.5. Title to Assets 769
Section 6.6. Liens and Security Interests 769
Section 6.7. Tax Returns 7780
-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS(Continued)
Page
Section 6.8. Environmental Laws 7780
Section 6.9. Locations 7780
Section 6.10. Continued Business 780
Section 6.11. Employee Benefits Plans 780
Section 6.12. Consents or Approvals 7981
Section 6.13. Solvency 7981
Section 6.14. Financial Statements 7982
Section 6.15. Regulations 7982
Section 6.16. Material Agreements 7982
Section 6.17. Intellectual Property 802
Section 6.18. Insurance 802
Section 6.19. Deposit Accounts and Securities Accounts 803
Section 6.20. Accurate and Complete Statements 803
Section 6.21. Investment Company; Other Restrictions 803
Section 6.22. Defaults 803
Section 6.23. Anti-Corruption Laws; Sanctions 803
Section 6.24. Anti-Money Laundering Compliance 813
Section 6.25. EEA Financial Institution 813
Article VII SECURITY 814
Section 7.1. Security Interest in Collateral 814
Section 7.2. Collections and Receipt of Proceeds by Borrower 814
Section 7.3. Collections and Receipt of Proceeds by Administrative Agent 825
Section 7.4. Administrative Agent’s Authority Under Pledged Notes 836
Section 7.5. Commercial Tort Claims 847
Section 7.6. Use of Inventory and Equipment 847
Article VIII EVENTS OF DEFAULT 847
Section 8.1. Payments 847
Section 8.2. Special Covenants 857
Section 8.3. Other Covenants 857
Section 8.4. Representations and Warranties 858
Section 8.5. Cross Default 858
Section 8.6. ERISA Default 858
Section 8.7. Change in Control 858
Section 8.8. Judgments 858
Section 8.9. Security 858
Section 8.10. Validity of Loan Documents 868
Section 8.11. Solvency 869
Article IX REMEDIES UPON DEFAULT 869
Section 9.1. Optional Defaults 869
-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS(Continued)
Page
Section 9.2. Automatic Defaults 8790
Section 9.3. Letters of Credit 8790
Section 9.4. Offsets 8790
Section 9.5. Equalization Provisions 8891
Section 9.6. Collateral 8891
Section 9.7. Other Remedies 892
Section 9.8. Application of Proceeds 892
Article X THE ADMINISTRATIVE AGENT 914
Section 10.1. Appointment and Authorization 914
Section 10.2. ERISA Matters 914
Section 10.3. Consultation With Counsel 925
Section 10.4. Documents 925
Section 10.5. Administrative Agent and Affiliates 925
Section 10.6. Knowledge or Notice of Default 925
Section 10.7. Action by Administrative Agent 925
Section 10.8. Release of Collateral or Guarantor of Payment 936
Section 10.9. Delegation of Duties 936
Section 10.10. Indemnification of Administrative Agent 936
Section 10.11. Successor Administrative Agent 947
Section 10.12. Issuing Lender 947
Section 10.13. Swing Line Lender 947
Section 10.14. Administrative Agent May File Proofs of Claim 947
Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program 958
Section 10.16. Other Agents 958
Article XI MISCELLANEOUS 968
Section 11.1. Lenders’ Independent Investigation 968
Section 11.2. No Waiver; Cumulative Remedies 969
Section 11.3. Amendments, Waivers and Consents 969
Section 11.4. Notices 98100
Section 11.5. Costs, Expenses and Documentary Taxes 98101
Section 11.6. Indemnification 99102
Section 11.7. Obligations Several; No Advisory or Fiduciary Obligations 99102
Section 11.8. Execution in Counterparts; Electronic Execution of Assignments;
Electronic Records 1003
Section 11.9. Binding Effect; Borrower’s Assignment 1013
Section 11.10. Lender Assignments 1014
Section 11.11. Sale of Participations 1035
Section 11.12. Replacement of Affected Lenders 1036
Section 11.13. Patriot Act Notice 1047
Section 11.14. Severability of Provisions; Captions; Attachments 1047
-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS(Continued)
Page
Section 11.15. Investment Purpose 1047
Section 11.16. Entire Agreement 1047
Section 11.17. Limitations on Liability of the Issuing Lender 1047
Section 11.18. General Limitation of Liability 1058
Section 11.19. No Duty 1058
Section 11.20. Legal Representation of Parties 1058
Section 11.21. Governing Law; Submission to Jurisdiction 1069
Section 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions 1069
Section 11.23. Amendment and Restatement; Agency Transfer; New Lenders 1107


Exhibit A-1 Form of Revolving Credit Note
Exhibit A-2 Form of 2020 Term Loan Note
Exhibit B Form of Swing Line Note
Exhibit C Form of Notice of Loan
Exhibit D Form of Compliance Certificate
Exhibit E Form of Assignment and Acceptance Agreement
Schedule 1 Commitments of Lenders
Schedule 2 Guarantors of Payment
Schedule 2.2(b) Existing Letters of Credit
Schedule 3 Pledged Securities
Schedule 5.3 Quarterly Reporting Periods
Schedule 5.8 Indebtedness
Schedule 5.9 Liens
Schedule 6.1 Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.5 Real Estate Owned by the Companies
Schedule 6.9 Locations
Schedule 6.11 Employee Benefits Plans
Schedule 6.16 Material Agreements
Schedule 6.17 Intellectual Property
Schedule 6.18 Insurance
Schedule 7.4 Pledged Notes


-5-




--------------------------------------------------------------------------------



This AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may from
time to time be amended, restated or otherwise modified, this “Agreement”) is
made effective as of the 14th day of February, 2018 among:
(a) SLEEP NUMBER CORPORATION, a Minnesota corporation (the “Borrower”);
(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.9(b) or 11.10 hereof (collectively, the “Lenders” and,
individually, each a “Lender”); and
(c) U.S. BANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;
NOW, THEREFORE, it is mutually agreed as follows:
Article IDEFINITIONS
Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:
“2020 Term Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.1(d) hereof.
“2020 Term Loan Commitment” means the obligation hereunder, on the Second
Amendment Effective Date, of the Lenders with commitments to extend 2020 Term
Loans as set forth in Schedule 1 hereto to make such 2020 Term Loans up to an
aggregate principal amount outstanding equal to the Maximum 2020 Term Loan
Amount.
“2020 Term Loan Exposure” means, at any time, the aggregate principal amount of
all 2020 Term Loans outstanding.
“2020 Term Loan Lender” means a Lender with a 2020 Term Loan Commitment or, once
funded, 2020 Term Loans.
“2020 Term Loan Maturity Date” means April 2, 2021.



--------------------------------------------------------------------------------



“2020 Term Loan Note” means a 2020 Term Loan Note, in the form of the attached
Exhibit A-2, executed and delivered pursuant to Section 2.4(d) hereof.
“Account” means an account, as that term is defined in the U.C.C.
“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business unit or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person, including pursuant
to any merger or consolidation with, or as a Division Successor pursuant to the
Division of, any Person that was not a Domestic Subsidiary prior to such merger
or consolidation or Division.
“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.
“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.
“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.
“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.
“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.
“Administrative Agent Fee Letter” means that certain Amended and Restated
Administrative Agent Fee Letter, dated as of February 11, 2019, between the
Borrower and the Administrative Agent, as the same may from time to time be
amended, restated or otherwise modified.
“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage plus the
aggregate outstanding principal amount of its 2020 Term Loans) of the
Obligations then outstanding.
“Affected Lender” means a Defaulting Lender or a Downgraded Lender.
2



--------------------------------------------------------------------------------



“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.
“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, Canadian Dollars, euro, and Pounds Sterling, and (iii) any
other Eligible Currency which the Borrower requests the Administrative Agent to
include as an Agreed Currency hereunder and which is acceptable to all of the
Lenders with Revolving Credit Commitments.
“Agreement” means that term as defined in the first paragraph of this agreement.
“Anti Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.
“Applicable Commitment Fee Rate” means:
(a) for the period from the Closing Date through March 31, 2018, twenty (20.00)
basis points; and
(b) commencing with the delivery of the Consolidated financial statements of the
Borrower for the Quarterly Reporting Period ending December 30, 2017, the number
of basis points set forth in the following matrix, based upon the result of the
computation of the Net Leverage Ratio as set forth in the Compliance Certificate
for such fiscal period and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:
Net Leverage Ratio
ApplicableCommitment Fee RateGreater than or equal to 3.50 to 1.0040.00 basis
pointsGreater than or equal to 3.00 to 1.00 but less than 3.50 to 1.0035.00
basis pointsGreater than or equal to 2.50 to 1.00 but less than 3.00 to
1.0030.00 basis pointsGreater than or equal to 2.00 to 1.00 but less than 2.50
to 1.0025.00 basis pointsGreater than or equal to 1.50 to 1.00 but less than
2.00 to 1.0020.00 basis pointsLess than 1.50 to 1.0015.00 basis points



The first date on which the Applicable Commitment Fee Rate is subject to change
is April 1, 2018. After April 1, 2018, changes to the Applicable Commitment Fee
Rate shall be effective on the first day of each calendar month following the
date upon which the Administrative Agent should have received, pursuant to
Section 5.3(c) hereof, the Compliance Certificate. The above pricing matrix does
not modify or waive, in any respect, the requirements of Section 5.7 hereof, the
rights of the Administrative Agent and the Lenders to charge the Default Rate,
or the rights and remedies of the Administrative Agent and the Lenders pursuant
to Articles VIII and IX hereof. Notwithstanding anything herein to the contrary,
(i) during any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to
3



--------------------------------------------------------------------------------



Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Commitment
Fee Rate shall, at the election of the Administrative Agent (which may be
retroactively effective to the first day of the calendar month following the
date upon which the Administrative Agent should have received the Consolidated
financial statements pursuant to Section 5.3(a) or (b) hereof, or pursuant to
Section 5.3(c) hereof, the Compliance Certificate), be the highest rate per
annum indicated in the above pricing grid regardless of the Net Leverage Ratio
at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (if this Agreement or the Commitment in respect of
Revolving Loans is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and (C) the Borrower
shall promptly pay to the Administrative Agent the accrued additional fees owing
as a result of such increased Applicable Commitment Fee Rate for such Applicable
Commitment Fee Period. As of the Second Amendment Effective Date, each of the
Net Leverage Ratio and Total Leverage Ratio is greater than or equal to 2.50 to
1.00 but less than 3.00 to 1.00.
“Applicable Margin” means:
(a) for the period from the Closing Date through March 31, 2018, one hundred
thirty-seven and one-half (137.5) basis points for Eurocurrency Loans and
thirty-seven and one-half (37.5) basis points for Base Rate Loans; and
(b) commencing with the delivery of the Consolidated financial statements of the
Borrower for the Quarterly Reporting Period ending December 30, 2017, the number
of basis points (depending upon whether Loans are Eurocurrency Loans or Base
Rate Loans, and depending on whether they are Revolving Loans or 2020 Term
Loans) set forth in the following matrix, based upon the result of the
computation of the Net Leverage Ratio or Total Leverage Ratio, as applicable, as
set forth in the Compliance Certificate for such fiscal period and, thereafter,
as set forth in each successive Compliance Certificate, as provided below:
Revolving Loans
4



--------------------------------------------------------------------------------



Net Leverage Ratio
Applicable Basis Points for Eurocurrency LoansApplicable Basis Points for Base
Rate LoansGreater than or equal to 3.50 to 1.00225.00125.00Greater than or equal
to 3.00 to 1.00 but less than 3.50 to 1.00200.00100.00Greater than or equal to
2.50 to 1.00 but less than 3.00 to 1.00175.0075.00Greater than or equal to 2.00
to 1.00 but less than 2.50 to 1.00150.0050.00Greater than or equal to 1.50 to
1.00 but less than 2.00 to 1.00137.5037.50Less than 1.50 to 1.00125.0025.00









2020 Term Loans

Total Leverage RatioApplicable Basis Points for Eurocurrency LoansApplicable
Basis Points for Base Rate LoansGreater than or equal to 3.50 to
1.00275.00175.00Greater than or equal to 3.00 to 1.00 but less than 3.50 to
1.00250.00150.00Greater than or equal to 2.50 to 1.00 but less than 3.00 to
1.00225.00125.00Greater than or equal to 2.00 to 1.00 but less than 2.50 to
1.00200.00100.00Greater than or equal to 1.50 to 1.00 but less than 2.00 to
1.00187.5087.50Less than 1.50 to 1.00175.0075.00



The first date on which the Applicable Margin is subject to change is April 1,
2018. After April 1, 2018, changes to the Applicable Margin shall be effective
on the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate. The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to
Articles VIII and IX hereof. Notwithstanding anything herein to the contrary,
(i) during any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective to the first day of the calendar
month following the date upon which the Administrative Agent should have
received the Consolidated financial statements pursuant to Section 5.3(a) or
(b) hereof, or pursuant to Section 5.3(c) hereof, the Compliance Certificate),
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Net Leverage Ratio or Total Leverage Ratio, as
applicable, at such time, and (ii) in the event that any financial information
or certification provided to the Administrative Agent in the Compliance
5



--------------------------------------------------------------------------------



Certificate is shown to be inaccurate (if this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Margin Period”) than the Applicable Margin applied for such
Applicable Margin Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Margin Period, (B) the Applicable Margin shall be determined based on such
corrected Compliance Certificate, and (C) the Borrower shall promptly pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Margin Period. As of the Second
Amendment Effective Date, each of the Net Leverage Ratio and Total Leverage
Ratio is greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00.
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an affiliate of a Lender, or (c) an
entity or an affiliate of an entity that administers or manages a Lender.
“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars means the Equivalent Amount of such currency with respect to such amount
of Dollars on or as of such date, rounded up to an amount not greater than the
nearest .01 (1/100) of the standard unit of such currency, as determined by the
Administrative Agent from time to time.
“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.
“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.
“Bailee’s Waiver” means a bailee’s waiver, in form and substance satisfactory to
the Administrative Agent, delivered by a Credit Party in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.
6



--------------------------------------------------------------------------------



“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.
“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Base Rate” means, for any day, a rate per annum equal to the highest of
(a) zero percent (0.01.75%), (b) the Prime Rate, (c) one half of one percent
(.50%) in excess of the Federal Funds Effective Rate, and (d) one percent
(1.00%) in excess of the Eurocurrency Rate for a Dollar-denominated Loan for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the Base Rate shall be
effective immediately from and after such change in the Base Rate.
“Base Rate Loan” means, as the context may require, a Revolving Loan described
in Section 2.2(a) hereof or a 2020 Term Loan described in Section 2.1(d) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Borrower” means that term as defined in the first paragraph of this Agreement.
“Borrower Investment Policy” means the Investment Policy of the Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the board of directors of the Borrower.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Loans, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in the
applicable Agreed Currency are carried on in the London interbank market or the
principal financial center of such Agreed Currency and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York City, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.
“Canadian Dollar” means the lawful currency of Canada.
7



--------------------------------------------------------------------------------



“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.
“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations (other than unasserted contingent indemnity obligations) are
paid in full.
“Cash Equivalents” means (a) cash equivalents as determined in accordance with
GAAP, and (b) other investments permitted under the Borrower Investment Policy
that have a maturity of no more than two years, so long as the weighted average
maturity of all such investments permitted under the Borrower Investment Policy
does not exceed nine months.
“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of the Administrative Agent or any Lender.
“CDOR Rate” means, with respect to the relevant Interest Period, the greater of
(a) zero percent (0.075%) and (b) the per annum rate equal to the arithmetic
average of the annual yield rates applicable to Canadian dollar bankers’
acceptances for such Interest Period (or if such Interest Period is not equal to
a number of months, for a term equivalent to the number of months closest to
such Interest Period) on the “CDOR Page” (or any display substituted therefor)
of Reuters Monitor Money Rates Services (or such other page or commercially
available source displaying Canadian interbank bid rates for Canadian dollar
bankers’ acceptances as may be designated by the Administrative Agent from time
to time) at or about 10:00 a.m. (Toronto, Ontario time) two (2) Business Days
prior to the commencement of such Interest Period plus the Applicable Margin for
Revolving Loans that are Eurocurrency Rate Loans; provided, that if such
Canadian dollar CDOR rate is unavailable at any time pursuant to the foregoing
methodology, the Administrative Agent may select, using its reasonable judgment,
an alternative published interest rate in order to determine such rate.
8



--------------------------------------------------------------------------------



“Change in Control” means:
(a) the acquisition of, directly or indirectly, beneficially (within the meaning
of Rules 13d 3 and 13d 5 of the Exchange Act) or of record, on or after the
Closing Date, by any Person or group (within the meaning of Sections 13d and 14d
of the Exchange Act), of shares representing more than thirty percent (30%) of
the aggregate ordinary Voting Power represented by the issued and outstanding
equity interests of the Borrower;
(b) occupation at any time of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither (i)
directors of the Borrower on the date on this Agreement nor (ii) nominated or
appointed by the board of directors of the Borrower; or
(c) if the Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the aggregate ordinary Voting Power represented by the issued
and outstanding equity interests of each of its Subsidiaries.
“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.
“Collateral” means (a) all of the Borrower’s now existing and hereafter acquired
or arising (i) personal property, (ii) Accounts, Investment Property,
instruments, contract rights, chattel paper, documents, supporting obligations,
letter of credit rights, Pledged Securities, Pledged Notes (if any), Commercial
Tort Claims, General Intangibles, Inventory, and Equipment, (iii) funds now or
hereafter on deposit in the Cash Collateral Account, if any, and (iv) Cash
Security; and (b) Proceeds and products of, additions and accessions to, and
substitutions for, any of the foregoing; provided that Collateral shall not
include Excluded Collateral.
“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.
“Commitment” means (x) the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment AmountMaximum Revolving Amount, or (y) with respect to the
2020 Term Loans, a 2020 Term Loan Lender’s obligation to extend 2020 Term Loans
on the Second Amendment Effective Date.
“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.
“Commitment Percentage” means, for each Lender, such Lender’s percentage of the
Commitment in respect of Revolving Loans, Swing Loans and Letters of Credit as
set forth
9



--------------------------------------------------------------------------------



opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any reallocations pursuant to
Section 2.5(f) hereof and assignments pursuant to Section 11.10 hereof).
“Commitment Period” means the period from the Closing Date to February 11, 2024,
or such earlier date on which the Commitment in respect of Revolving Loans,
Swing Loans and Letters of Credit shall have been terminated pursuant to Article
IX hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.
“Companies” means the Borrower and all Subsidiaries.
“Company” means the Borrower or a Subsidiary.
“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.
“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.
“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.
“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.
“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.
“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) reasonable non recurring non cash losses not incurred in the ordinary
course of business, (v) non cash expenses incurred in connection with stock
based compensation, (vi) non cash impairment expenses relating to store closures
or remodeling during such period,
10



--------------------------------------------------------------------------------



and (vii) amortization of fees payable in connection with the incurrence of
Indebtedness during such period; minus (b) to the extent included in
Consolidated Net Earnings for such period, non recurring non cash gains not
incurred in the ordinary course of business.
“Consolidated EBITDAR” means, for any period, as determined on a Consolidated
basis, (a) Consolidated EBITDA, plus (b) Consolidated Rent Expense.
“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short term, long term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.
“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.
“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.
“Consolidated Rent Expense” means, for any period, the total rent expense with
respect to real and personal property of the Borrower for such period, as
determined on a Consolidated basis and as reported in its financial statements.
“Consolidated Total Assets” means, for any Fiscal Year, total assets of the
Companies, calculated in accordance with GAAP on a Consolidated basis as of the
last day of such Fiscal Year.
“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.
“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).
“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurocurrency Loan, the continuation by the
Lenders of a Eurocurrency Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.
“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.
11



--------------------------------------------------------------------------------



“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) adjustments or corrections of posting or encoding errors; (d) any ACH credit
or similar entries that are subsequently returned thereafter; (e) items subject
to a claim against the depository bank/securities intermediary for breach of
transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
U.C.C.); and (f) chargebacks in connection with merchant card transactions.
“Daily Eurodollar Rate” means, with respect to a Swing Loan accruing interest at
such rate, a rate per annum equal to the quotient obtained by dividing (x) the
greater of (1) zero percent (0.075%) and (2) the applicable interest settlement
rate for deposits in Dollars administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for one month
appearing on Reuters Screen LIBOR01 (or on any successor or substitute page on
such screen) as of 11:00 a.m. (London time) on a Business Day, by (y) 1.00 minus
the Reserve Percentage (expressed as a decimal); provided, that, if Reuters
Screen LIBOR01 (or any successor or substitute page) is not available to the
Administrative Agent for any reason, the applicable Daily Eurodollar Rate for
one month shall instead be the applicable interest settlement rate for deposits
in Dollars administered by ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for one month as reported by
any other generally recognized financial information service selected by the
Administrative Agent as of 11:00 a.m. (London time) on a Business Day; provided,
further, that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is available to the Administrative Agent, the applicable Daily Eurodollar
Rate for one month shall instead be the rate determined by the Administrative
Agent to be the rate at which U.S. Bank or one of its Affiliate banks offers to
place deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) on a Business Day in the approximate
amount of the Swing Line Lender’s relevant Swing Loan and having a maturity
equal to one month. For purposes of determining any interest rate hereunder or
under any other Loan Document which is based on the Daily Eurodollar Rate, such
interest rate shall change as and when the Daily Eurodollar Rate shall change.
Notwithstanding the foregoing, in the event the Administrative determines (which
determination shall be conclusive absent manifest error) that (i) the interest
rate applicable to advances hereunder is not ascertainable or does not
adequately and fairly reflect the cost of making or maintaining such advances
and such circumstances are unlikely to be temporary, (ii) ICE Benchmark
Administration (or any Person that takes over the administration of such rate)
discontinues its administration and publication of interest settlement rates for
deposits in Dollars, or (iii) the supervisor for the administrator of such
interest settlement rate or a Governmental Authority having jurisdiction over
the Administrative Agent or the Swing Line Lender has made a public statement
identifying a specific date after which such interest settlement rate shall no
12



--------------------------------------------------------------------------------



longer be used for determining interest rates for loans, then the Administrative
Agent shall determine an alternate rate of interest to the one-month
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for comparable bank-originated
commercial loans in the United States at such time, and, if necessary, the
Administrative Agent, the Swing Line Lender and the Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Such alternate
rate shall be adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation. Until an alternate rate of
interest shall be determined in accordance herewith, interest on each Swing Line
Loan shall accrue at the Base Rate. If the alternate rate of interest determined
pursuant hereto shall be less than zero0.75%, such rate shall be deemed to be
zero0.75% for purposes hereof.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default.
“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.
“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit or Swing Loans
required to be made hereunder in accordance with the terms hereof (unless such
Lender shall have notified the Administrative Agent and the Borrower in writing
of its good faith determination that a condition under Section 4.1 hereof to its
obligation to fund any Loan shall not have been satisfied); (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from the Administrative Agent or the Borrower
to confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit or
Swing Loans, and such request states that the requesting party has reason to
believe that the Lender receiving such request may fail to comply with such
obligation, and states such reason; (d) has failed to pay to the Administrative
Agent or any other Lender when due an amount owed by such Lender to the
Administrative Agent or any other Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured; or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor
13



--------------------------------------------------------------------------------



Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets (other than
an Undisclosed Administration), including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action. Any Defaulting Lender
shall cease to be a Defaulting Lender when the Administrative Agent determines,
in its reasonable discretion, that such Defaulting Lender is no longer a
Defaulting Lender based upon the characteristics set forth in this definition.
“Deferred Payments” means payments owing for obligations incurred in the
ordinary course of business by any of the Companies to third-parties for
property sold (other than the sale of real property) or services provided or
rendered by such third-parties, including, without limitation, rent to landlords
for leased properties, payments owing to professionals (such as accounting
firms) and other similar payments; provided, that the applicable Company and the
applicable third-party have contractually agreed to defer payment of such amount
as a result of the general impact of COVID-19 virus, and the applicable Company
in good faith expects to pay such deferred amount to such third-party at a later
date acceptable to such third-party.
“Deposit Account” means a deposit account, as that term is defined in the U.C.C.
“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution,
dated on or after the Closing Date, to be in form and substance satisfactory to
the Administrative Agent, as the same may from time to time be amended, restated
or otherwise modified.
“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.
“Derived Eurocurrency Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurocurrency Loans plus the
Eurocurrency Rate.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of equity
interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
14



--------------------------------------------------------------------------------



“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Dodd Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111 203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.
“Dollar” or the $ sign means lawful currency of the United States.
“Dollar Amount” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in an Agreed
Currency, the equivalent in Dollars of such amount, determined by the
Administrative Agent pursuant to Section 2.5(g) using the Exchange Rate with
respect to such Agreed Currency at the time in effect.
“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Fifty Thousand Dollars ($50,000) (or the foreign currency equivalent
of such amount), and (c) has no direct or indirect Subsidiaries with aggregate
assets, for such Company and all such Subsidiaries, of more than Fifty Thousand
Dollars ($50,000) (or the foreign currency equivalent of such amount).
“Downgraded Lender” means a Lender that has a non credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
15



--------------------------------------------------------------------------------



“Eligible Currency” means any currency other than Dollars that is readily
available, freely traded, in which deposits are customarily offered to banks in
the London interbank market, convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Amount may be readily calculated; provided, that Canadian Dollars shall
constitute an Eligible Currency even if not customarily offered on the London
interbank market so long as the CDOR Rate may be determined for Canadian Dollar
Loans pursuant to the definition of CDOR Rate, and Canadian Dollars otherwise
satisfy the requirements of this definition of Eligible Currency. If, after the
designation by the Lenders of any currency as an Agreed Currency, currency
control or other exchange regulations are imposed in the country in which such
currency is issued, or any other event occurs, in each case with the result that
different types of such currency are introduced, such country’s currency is, (i)
in the determination of the Administrative Agent, no longer readily available or
freely traded, (ii) as to which, in the determination of the Administrative
Agent, a Dollar Amount is not readily calculable, or (iii) no longer a currency
in which the Required Lenders are willing to make Loans (each of (i), (ii) and
(iii), a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Borrower, and such country’s currency shall no longer
be an Agreed Currency until such time as the Disqualifying Event(s) no longer
exist, but in any event within five (5) Business Days after receipt of such
notice from the Administrative Agent, the Borrower shall repay all Loans made in
the currency to which the Disqualifying Event applies in Dollars or convert such
Loans into the Dollar Amount of Loans in Dollars, subject to the other terms
contained in Article II.
“Eligible Transferee” means (a) any Lender (other than an Affected Lender), any
affiliate of a Lender and any Approved Fund, and (b) any commercial bank,
insurance company, investment or mutual fund or other Person (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) that extends credit
or buys loans of the type made hereunder as part of its principal business;
provided that no Company, no Affiliate of a Company, nor any Person acting at
the direction of, or in concert with, any such Person, shall be an Eligible
Transferee.
“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, orders in
council, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by a Governmental Authority or by any
court, agency, instrumentality, regulatory authority or commission of any of the
foregoing concerning environmental health or safety and protection of, or
regulation of the discharge of substances into, the environment.
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
“Equipment” means equipment, as that term is defined in the U.C.C.
“Equivalent Amount” of any currency at any date means the equivalent in Dollars
of such currency, calculated on the basis of the arithmetic mean of the buy and
sell spot rates of exchange of the Administrative Agent in the London interbank
market (or other market where
16



--------------------------------------------------------------------------------



the Administrative Agent’s foreign exchange operations in respect of such
currency are then being conducted) for such other currency at or about 11:00
a.m. (Central time) on the date on which such amount is to be determined,
rounded up to an amount not greater than the nearest .01 (1/100) of the standard
unit of such currency, as determined by the Administrative Agent from time to
time; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such amount, and such
determination shall be conclusive absent manifest error.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.
“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that would reasonably be expected to result in the imposition of a
material excise tax under Chapter 43 of the Code or any other material liability
under ERISA on a Company or of the imposition of a Lien on the assets of a
Company pursuant to Section 430(k) of the Code or Section 4068 of ERISA; (b) the
engagement by a Company in a nonexempt “prohibited transaction” (as defined
under ERISA Section 406 or Code Section 4975) or a breach of a fiduciary duty
under ERISA with respect to an ERISA Plan that, in each case could reasonably be
expected to result in material liability to a Company; (c) the application by a
Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302 or a Pension Plan is subject to funding
based limitations pursuant to Code Section 401(a)(29) or 436; (d) the occurrence
of a Reportable Event with respect to any Pension Plan as to which notice is
required to be provided to the PBGC; (e) the withdrawal by a Controlled Group
member from a Multiemployer Plan in a “complete withdrawal” or a “partial
withdrawal” (as such terms are defined in ERISA Sections 4203 and 4205,
respectively) that could reasonably be expected to result in material liability
to a Company; (f) the failure of an ERISA Plan (and any related trust) that is
intended to be qualified under Code Sections 401 and 501 to be so qualified or
the failure of any “cash or deferred arrangement” under any such ERISA Plan to
meet the requirements of Code Section 401(k) that, in each case, could
reasonably be expected to result in material liability to a Company; (g) the
taking by the PBGC of any steps to terminate a Pension Plan or appoint a trustee
to administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan that would reasonably be expected to result in
material liability to a Company; (h) the failure by a Controlled Group member or
an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan
that would reasonably be expected to result in material liability to a Company;
(i) the commencement, existence or, to the knowledge of a Company, threatening
of a claim, action, suit, audit or investigation with respect to an ERISA Plan,
other than a routine claim for benefits that would reasonably be expected to
result in material liability to a Company; or (j) any incurrence by or any
expectation of the incurrence by a Controlled Group member of any liability for
post retirement benefits under any Welfare Plan, other than as required by ERISA
Section 601, et. seq. or Code Section 4980B or other applicable law that would
reasonably be expected to result in material liability to a Company. As used in
this definition of “ERISA Event”, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to Twelve Million
Five Hundred Thousand Dollars ($12,500,000).
17



--------------------------------------------------------------------------------



“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Eurocurrency” means an Agreed Currency denominated deposit in a bank or branch
outside of the United States.
“Eurocurrency Loan” means, as the context may require, (x) a Revolving Loan
described in Section 2.2(a) hereof, that shall be denominated in an Agreed
Currency and on which the Borrower shall pay interest at the Derived
Eurocurrency Rate or (y) a 2020 Term Loan described in Section 2.1(d) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Eurocurrency Rate.
“Eurocurrency Rate” means (i) for a Eurocurrency Loan denominated in Canadian
Dollars, the CDOR Rate, and (ii) with respect to a Eurocurrency Loan in an
Agreed Currency other than Canadian Dollars, for any Interest Period, a rate per
annum equal to the quotient obtained by dividing (x) the greater of (1) zero
percent (0.075%) and (2) the applicable interest settlement rate for deposits in
the applicable Agreed Currency administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) appearing on
the applicable Reuters Screen (or on any successor or substitute page on such
screen) as of 11:00 a.m. (London time) on the Quotation Date for such Interest
Period, and having a maturity equal to such Interest Period, by (y) 1.00 minus
the Reserve Percentage (expressed as a decimal); provided, that, if the
applicable Reuters Screen (or any successor or substitute page) is not available
to the Administrative Agent for any reason, the applicable Eurocurrency Rate for
the relevant Interest Period shall instead be the applicable interest settlement
rate for deposits in the applicable Agreed Currency administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as reported by any other generally recognized financial
information service selected by the Administrative Agent as of 11:00 a.m.
(London time) on the Quotation Date for such Interest Period, and having a
maturity equal to such Interest Period; provided, further, that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
the Administrative Agent, the applicable Eurocurrency Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in the applicable Agreed Currency with first-class banks in the
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, in the approximate amount of
U.S. Bank’s relevant Eurocurrency Loan and having a maturity equal to such
Interest Period.
18



--------------------------------------------------------------------------------



“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“euro” and/or “EUR” means the single currency of the participating member states
of the EU.
“Exchange Rate” means on any day, for purposes of determining the Dollar Amount
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on the Reuters WRLD Page
for such currency. In the event that such rate does not appear on any Reuters
WRLD Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such an
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about such time as the Administrative Agent shall elect after
determining that such rates shall be the basis for determining the Exchange
Rate, on such date for the purchase of Dollars for delivery two (2) Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.
“Excluded Collateral” means (a) any intent to use trademark application filed
with the United States Patent and Trademark Office in Washington D.C. pursuant
to 15 U.S.C. § 1051(b) to the extent such application would be deemed to be
transferred in violation of 15 U.S.C. § 1060(a) as a result of the security
interest granted herein, or otherwise invalidated or made unenforceable as a
result of the execution or performance of this Agreement, until such time as the
circumstances that would give rise to such violation, invalidation or
unenforceability no longer exist, (b) any item of equipment or general
intangibles to the extent that such item is subject to a written agreement or a
law or regulation which prohibits, or requires a consent of any Person other
than the Borrower or any Affiliate of the Borrower (which consent has not been
obtained or waived) to, the security interest granted by this Agreement and such
prohibition or requirement of consent is effective and enforceable under
applicable law and is not rendered ineffective by applicable law, including,
without limitation, Sections 9 406, 9 407, 9 408 or 9 409 of the UCC, (c) any
deposit or other account used with respect to the funds or property held in the
Sleep Number Executive Investment Plan Trust, and (d) any Deposit Account that
is a trust or “special account” on the records of the financial institution
where such Deposit Account is located that is exclusively comprised of funds for
payroll (and related payroll taxes).
“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
19



--------------------------------------------------------------------------------



interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.
“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
(a) taxes imposed on or measured by its overall net income or revenue or branch
profits, franchise taxes and branch profit taxes, in each case (i) imposed on it
by the jurisdiction (or any political subdivision thereof) under the laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or in which its principal office is located, or, in the case of any Lender, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, and (b) any withholding tax imposed with respect to the Administrative
Agent or such Lender, as the case may be, pursuant to FATCA.
“Existing Credit Agreement” means the Credit and Security Agreement, dated as of
September 9, 2015, by and among the Borrower, the lenders party thereto, and
KeyBank National Association, as amended or modified prior to the date hereof.
“Existing Letters of Credit” has the meaning set forth in Section 2.2(b)(i).
“FATCA” means Section 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.
“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, chief accounting officer or
treasurer. Unless otherwise qualified, all references to a Financial Officer in
this Agreement shall refer to a Financial Officer of the Borrower.
“First Amendment Effective Date” means February 11, 2019.
20



--------------------------------------------------------------------------------



“Fiscal Year” means each fiscal year of the Borrower ending on the date
corresponding with such fiscal year as set forth on Schedule 5.3.
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Borrower” has the meaning set forth in Section 2.13.
“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.
“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.
“Governmental Authority” means any nation or government, any state, province or
territory or local or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other governmental entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank), any securities exchange and any self regulatory
organization exercising such functions, and any group or body charged with
setting financial accounting or regulatory capital rules or standards
(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).
“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.
“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, and any other Person that shall execute and
deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent subsequent to the Closing Date.
“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.
21



--------------------------------------------------------------------------------



“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.
“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate, commodity or foreign exchange
management device entered into by a Company with any Person in connection with
any Indebtedness of such Company, or (b) currency swap agreement, forward
currency purchase agreement or similar arrangement or agreement designed to
protect against fluctuations in currency exchange rates entered into by a
Company.
“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and Deferred Payments), (c) all obligations under conditional sales or other
title retention agreements, (d) all obligations (contingent or otherwise) under
any letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate or commodity swap, cap, collar or floor
agreement or other interest rate, commodity or foreign exchange management
device or any Hedge Agreement, (f) all synthetic leases, (g) all Capitalized
Lease Obligations, (h) all obligations of such Company with respect to asset
securitization financing programs, (i) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above (for purposes of this
subpart (l), the amount of any guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligations, or portion
thereof, in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guarantor in good faith).


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment in favor of the Administrative Agent, for the
benefit of the Lenders, granting a security interest in all intellectual
property owned by the Borrower or such Guarantor of Payment, as the same may
from time to time be amended, restated or otherwise modified.
“Interest Adjustment Date” means the last day of each Interest Period.
“Interest Coverage Ratio” means, as determined for the most recently completed
four Quarterly Reporting Periods of the Borrower, on a Consolidated basis, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.
22



--------------------------------------------------------------------------------



“Interest Period” means, with respect to a Eurocurrency Loan, the period
commencing on the date such Eurocurrency Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurocurrency Loan is converted to a Base Rate
Loan), each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of such period, as selected
by the Borrower pursuant to the provisions hereof. The duration of each Interest
Period for a Eurocurrency Loan shall be one month, two months, three months or
six months, in each case as the Borrower may select upon notice, as set forth in
Section 2.5 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurocurrency Loan, the Borrower
shall be deemed to have converted such Eurocurrency Loan to a Base Rate Loan at
the end of the then current Interest Period.
“Inventory” means inventory, as that term is defined in the U.C.C.
“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.
“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Lender may issue, a Letter of Credit, such other
Lender as shall be acceptable to the Administrative Agent and shall agree to
issue the Letter of Credit in its own name, but in each instance on behalf of
the Lenders. KeyBank National Association shall be the “Issuing Lender” with
respect to the Existing Letters of Credit.
“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, delivered by a
Credit Party in connection with this Agreement, as such waiver may from time to
time be amended, restated or otherwise modified.
“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.
“Lender Revolving Credit Exposure” means, with respect to any Lender, the
outstanding principal amount of Loans made by such Lender (other than Swing
Loans made by the Swing Line Lender and other than such Lender’s share of the
2020 Term Loan Exposure), plus such Lender’s pro rata share, if any, of the
Letter of Credit Exposure and the Swing Line Exposure.
“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) three hundred
sixty four (364) days after its date of issuance (provided that such
23



--------------------------------------------------------------------------------



Letter of Credit may provide for the renewal thereof for additional one year
periods), or (b) ten (10) days prior to the last day of the Commitment Period.
“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Ten Million Dollars ($10,000,000).
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.
“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurocurrency Loans in
effect on such day divided by three hundred sixty (360).
“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of (a)
the sum of (i) Consolidated Funded Indebtedness (as of the end of the most
recently completed Quarterly Reporting Period), plus (ii) six multiplied by
Consolidated Rent Expense (for the most recently completed four Quarterly
Reporting Periods), minus (iii) the aggregate amount of unrestricted cash on
hand and Cash Equivalents of the Borrower located in the United States in excess
of Forty Million Dollars ($40,000,000); to (b) Consolidated EBITDAR (for the
most recently completed four Quarterly Reporting Periods).
“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loan” means a Revolving Loan, a 2020 Term Loan or a Swing Loan.
“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, and the Administrative Agent Fee
Letter, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (b) the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document,
(c) the ability of any Credit Party to perform its material
24



--------------------------------------------------------------------------------



obligations under any Loan Document to which it is a party, or (d) the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document to which it is a party.
“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the principal amount of
Ten Million Dollars ($10,000,000).
“Maximum 2020 Term Loan Amount” means, for each 2020 Term Loan Lender, the
amount set forth opposite such Lender’s name under the column headed “2020 Term
Loan Commitment Amount” as set forth on Schedule 1 hereto, which in the
aggregate for the 2020 Term Loan Lenders, as of the Second Amendment Effective
Date, equals Seventy Five Million Dollars ($75,000,000).
“Maximum Foreign Currency Amount” means $25,000,000.
“Maximum Revolving Amount” means, for each Lender, the amount set forth opposite
such Lender’s name under the column headed “Maximum Revolving Amount” as set
forth on Schedule 1 hereto, which in the aggregate for the Lenders, as of the
Second Amendment Effective Date, equals Four Hundred Fifty Million Dollars
($450,000,000), with such amount being subject to (a) decreases pursuant to
Section 2.9 (a) hereof, (b) increases pursuant to Section 2.9(b) hereof, and
(c) assignments of interests pursuant to Section 11.10 hereof; provided, that
the Maximum Revolving Amount for the Swing Line Lender shall exclude the Swing
Line Commitment (other than its pro rata share), and the Maximum Revolving
Amount of the Issuing Lender shall exclude the Letter of Credit Commitment
(other than its pro rata share thereof).
“Maximum Foreign Currency Amount” means $25,000,000.
“Maximum Rate” means that term as defined in Section 2.3(d) hereof.
“Maximum Revolving Amount” means Three Hundred Million Dollars ($300,000,000)
until the First Amendment Effective Date, and from and after the First Amendment
Effective Date, Four Hundred Fifty Million Dollars ($450,000,000), as such
amount may be increased pursuant to Section 2.9(b) hereof, or decreased pursuant
to Section 2.9(a) hereof.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.
“Net Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) the sum of (i) Consolidated Funded Indebtedness (as of the end of the most
recently completed Quarterly Reporting Period), plus (ii) six multiplied by
Consolidated Rent Expense (for the most recently completed four Quarterly
Reporting Periods), minus (iii) the aggregate amount of unrestricted cash on
hand and Cash Equivalents of the Borrower located in the United States in
25



--------------------------------------------------------------------------------



excess of Forty Million Dollars ($40,000,000); to (b) Consolidated EBITDAR (for
the most recently completed four Quarterly Reporting Periods).
“Non Consenting Lender” means that term as defined in Section 11.3(c) hereof.
“Non U.S. Lender” means that term as defined in Section 3.2(d) hereof.
“Note” means a Revolving Credit Note, a 2020 Term Loan Note or the Swing Line
Note, or any other promissory note delivered pursuant to this Agreement.
“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.
“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower or any other Credit Party to the
Administrative Agent, the Swing Line Lender, the Issuing Lender, or any Lender
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans, and all obligations of the Borrower or
any other Credit Party pursuant to Letters of Credit; (b) each extension,
renewal, consolidation or refinancing of any of the foregoing, in whole or in
part; (c) the commitment and other fees, and any prepayment fees, payable
pursuant to this Agreement or any other Loan Document; (d) all fees and charges
in connection with Letters of Credit; (e) every other liability, now or
hereafter owing to the Administrative Agent or any Lender by any Company
pursuant to this Agreement or any other Loan Document; and (f) all Related
Expenses.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.


“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.
“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
“Other Connection Taxes” means, with respect to the Administrative Agent and
each Lender, Taxes imposed as a result of a present or former connection between
the Administrative Agent or such Lender, as applicable, and the jurisdiction
imposing such Tax (other than connections arising from the Administrative Agent
or such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and
26



--------------------------------------------------------------------------------



other sales taxes, use taxes, value added taxes, charges or similar taxes or
levies arising from any payment made hereunder or under any other Loan Document,
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
“Participant” means that term as defined in Section 11.11 hereof.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107 56, signed into law October 26, 2001, as
amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.
“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)) that is subject to Title IV of ERISA.
“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.
“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated on or after the Closing Date, as any of the foregoing may from
time to time be amended, restated or otherwise modified.
“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.
“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first tier Foreign Subsidiary, (b) shares of
capital stock of any first-tier Foreign Subsidiary that is a Dormant Subsidiary,
and (c) shares of voting capital stock or other voting equity interests in any
first tier Foreign Subsidiary in excess of sixty five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such first tier Foreign Subsidiary. (Schedule 3 hereto lists, as of the Closing
Date, all of the Pledged Securities.)
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the interest rate established from time to time by the
Administrative Agent (or its parent) as the Administrative Agent’s (or its
parent’s) generally applicable prime rate, whether or not such rate shall be
publicly announced; the Prime Rate may not be the lowest interest rate charged
by the Administrative Agent (or its parent) for commercial or other extensions
of credit. Each change in the Prime Rate shall be effective immediately from and
after such change.
27



--------------------------------------------------------------------------------



“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other Disposition of Collateral or proceeds, whether cash or non cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other Disposition of any or
all of the collateral securing the Obligations.
“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.
“Quarterly Reporting Period” means the period established by the Borrower as a
fiscal quarter of the Borrower, as more specifically set forth on Schedule 5.3
hereto, as such Schedule 5.3 shall from time to time be replaced pursuant to
Section 5.3(g) hereof.
“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, (a) if the related extension of credit is denominated
in Dollars, two (2) Business Days before the first day of that period, (b) if
the related extension of credit is denominated in euro, two (2) TARGET Days and
two (2) London Business Days (to the extent the two are not the same) before the
first day of such period, (c) if the related credit extension is denominated in
Pounds Sterling, the first day of such period, and (d) for any Agreed Currency
not covered in clause (a), (b) or (c), such number of days agreed to by the
Borrower, the Administrative Agent and the Lenders.
“Register” means that term as described in Section 11.10(i) hereof.
“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.
“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements):
(a) incurred by the Administrative Agent, or imposed upon or asserted against
the Administrative Agent or any Lender, in any attempt by the Administrative
Agent or any Lender to (i) obtain, preserve, perfect or enforce any Loan
Document or any security interest evidenced by any Loan Document; (ii) obtain
payment, performance or observance of any and all of the Secured Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or Dispose of any of
the collateral securing the Secured Obligations or any part thereof, including,
without limitation, costs and expenses for appraisals, assessments and audits of
any Company or any such collateral; or (b) incidental or related to subpart
(a) above,
28



--------------------------------------------------------------------------------



including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.
“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.
“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.
“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage plus its ratable share of the 2020 Term
Loan Commitments, or, once funded, outstanding principal amount of 2020 Term
Loans, of an amount (the “Total Amount”) equal to (a) during the Commitment
Period, the Total Commitment Amount, or (b) after the Commitment Period, the
Revolving Credit Exposure plus the 2020 Term Loan Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders, and (ii) if there shall be two or more Lenders (that are not Defaulting
Lenders), Required Lenders shall constitute at least two Lenders.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System, in respect of Eurocurrency Liabilities. The Eurocurrency
Rate shall be adjusted automatically on and as of the effective date of any
change in the Reserve Percentage. Notwithstanding the foregoing or anything to
the contrary set forth herein, with respect to the CDOR Rate, such percentage
shall include any other maximum reserve, liquid asset, fee or similar
requirement established by any central bank, monetary authority, or other
governmental authority for any category of deposits or liabilities customarily
used to fund loans in Canadian Dollars.
“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than (i) a Company, or (ii) customary and reasonable employment and
severance arrangements and directors’ fees to directors) of a Company or an
Affiliate.
29



--------------------------------------------------------------------------------



“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Issuing Lender to issue, and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Maximum Revolving Amount.
“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.
“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A-1, executed and delivered pursuant to Section 2.4(a) hereof.
“Revolving Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.2(a) hereof.
“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.
“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.
“Second Amendment Effective Date” means April 3, 2020.
“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.
“Securities Account” means a securities account, as that term is defined in the
U.C.C.
“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, the Administrative Agent and a Securities
Intermediary, dated on or after the Closing Date, to be in form and substance
satisfactory to the Administrative Agent, as the same may from time to time be
amended, restated or otherwise modified.
30



--------------------------------------------------------------------------------



“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.
“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated on or after the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.
“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.
“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Processor’s Waiver, each Consignee’s Waiver, each Landlord’s Waiver, each
Bailee’s Waiver, each Control Agreement, each U.C.C. Financing Statement or
similar filing as to a jurisdiction located outside of the United States filed
in connection herewith or perfecting any interest created in any of the
foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to the Administrative
Agent in connection with any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.
“Sleep Number Executive Investment Plan” means that certain Sleep Number
Executive Investment Plan, as amended and restated on December 1, 2014, as the
same may be further amended or restated from time to time.
“Sleep Number Executive Investment Plan Trust” means that certain trust
established under the Non Qualified Deferred Compensation Trust Agreement for
Sleep Number effective as of September 3, 2013, by and between the Borrower and
Charles Schwab Bank as trustee, as the same may be amended or restated from time
to time.
“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.
31



--------------------------------------------------------------------------------



“Standard & Poor’s” means S&P Global Ratings, a division of S&P Global Inc.
“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent) in favor of the prior
payment in full of the Obligations.
“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.
“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Forty Million Dollars ($40,000,000).
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.
“Swing Line Lender” means U.S. Bank, as holder of the Swing Line Commitment.
“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.
“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.
“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) the date selected by the Administrative Agent, or (b) the last day of the
Commitment Period.
“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with
32



--------------------------------------------------------------------------------



any interest, penalties, fines, additions to taxes or similar liabilities with
respect thereto) other than Excluded Taxes.
“Total Commitment Amount” means the principal amount of FourFive Hundred
FiftyTwenty Five Million Dollars ($45025,000,000), which amount gives effect to
the 2020 Term Loan Commitments on the Second Amendment Effective Date, and as
such amount may be increased pursuant to Section 2.9(b) hereof, or decreased
pursuant to Section 2.9(a) hereof.
“Total Leverage Ratio” means, as determined on a Consolidated basis, the ratio
of (a) the sum of (i) Consolidated Funded Indebtedness (as of the end of the
most recently completed Quarterly Reporting Period), plus (ii) six multiplied by
Consolidated Rent Expense (for the most recently completed four Quarterly
Reporting Periods), to (b) Consolidated EBITDAR (for the most recently completed
four Quarterly Reporting Periods).
“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.
“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.
“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
“United States” means the United States of America.
“U.S. Bank” means U.S. Bank National Association, and its successors and
assigns.
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
33



--------------------------------------------------------------------------------



Section 1.2. Accounting Terms.
(a) Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.
(b) If any change in the rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to (i) any election under
Accounting Standards Codification Section 825-10-25 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower, any
other Company or any of their respective Subsidiaries at “fair value”, as
defined therein, or (ii) any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Codification Subtopic
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. In addition,
notwithstanding any other provision contained herein, the definitions set forth
in this Agreement and any financial calculations required by the Loan Documents
shall be computed to exclude any change to lease accounting rules from those in
effect pursuant to Financial Accounting Standards Board Accounting Standards
Codification 840 (Leases) and other related lease accounting guidance as in
effect on the date hereof.
Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.
Section 1.4. Foreign Exchange. For purposes of any determination of whether any
borrowing, investment, payment, Lien, or other transaction is permitted under
this Agreement, all amounts in currencies other than Dollars shall be translated
into Dollars at the Exchange Rate (as determined by the Administrative Agent) as
of the date of determination; provided that (a) if Indebtedness denominated in
currencies other than Dollars is incurred to refinance other
34



--------------------------------------------------------------------------------



Indebtedness denominated in the same foreign currency, and such refinancing
would cause the applicable Dollar denominated restriction to be exceeded if
calculated at the relevant currency Exchange Rate in effect on the date of such
refinancing, such Dollar denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being refinanced, and
(b) determinations of whether additional borrowings, investments, payments,
Liens, or other transactions are permitted under this Agreement shall account
for changes in any Exchange Rate with respect to other then existing borrowings,
investments, payments, Liens, or other transactions in currencies other than
Dollars.
Article II
AMOUNT AND TERMS OF CREDIT
Section 2.1. Amount and Nature of Credit.
(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make
Revolving Loans to the Borrower, participate in Swing Loans made by the Swing
Line Lender to the Borrower, and issue or participate in Letters of Credit at
the request of the Borrower, in such aggregate amount as the Borrower shall
request pursuant to the Commitment in respect of Revolving Loans, Swing Loans
and Letters of Credit; provided that in no event shall (i) the aggregate
principal amount of all Revolving Loans, Swing Loans and Letters of Credit
outstanding under this Agreement be in excess of the Total Commitment Amount
corresponding with such Loans and Letters of Credit and (ii) the aggregate
principal Dollar Amount of all Loans in Agreed Currencies other than Dollars
exceed the Maximum Foreign Currency Amount.
(b) Each Lender, for itself and not one for any other, agrees to make Revolving
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:
(i) the aggregate outstanding principal amount of Revolving Loans made by such
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender’s pro rata share, if any, of the Letter of Credit Exposure and
the Swing Line Exposure, shall not be in excess of the Maximum Revolving Amount
for such Lender; and
(ii) the aggregate outstanding principal amount of Revolving Loans (other than
Swing Loans) made by such Lender shall represent that percentage of the
aggregate principal amount then outstanding on all Revolving Loans (other than
Swing Loans) that shall be such Lender’s Commitment Percentage.
Each borrowing (other than Swing Loans which shall be risk participated on a
pro rata basis) from the Lenders shall be made pro rata according to the
respective Commitment Percentages of the Lenders.
35



--------------------------------------------------------------------------------



(c) TheLoans other than 2020 Term Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof, and as Swing Loans as described in
Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.
(d) On the Second Amendment Effective Date, the 2020 Term Loan Lenders shall
make 2020 Term Loans to the Borrower in the amount of their respective 2020 Term
Loan Commitments. The 2020 Term Loans shall be made in Dollars. Giving effect to
any principal prepayments previously applied to the 2020 Term Loans, the
aggregate principal amount of the 2020 Term Loans shall be due and payable on
the 2020 Term Loan Maturity Date. Once repaid, no 2020 Term Loan may be
reborrowed.
Section 2.2. Revolving Credit Commitment.
(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurocurrency Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
The aggregate outstanding amount of all Revolving Loans shall be payable in full
on the last day of the Commitment Period. Subject to the terms of this
Agreement, Loans made in Agreed Currencies other than Dollars shall be repaid in
the applicable Agreed Currency. Interest on such Loans also shall be paid in the
applicable Agreed Currency.
(b) Letters of Credit.
(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Issuing Lender shall, in its own name, on behalf of the
Lenders, issue such Letters of Credit for the account of the Borrower or a
Guarantor of Payment, as the Borrower may from time to time request. All Letters
of Credit shall be denominated in Dollars, and all reimbursement amounts in
respect of Letters of Credit, as well as fees and expenses owing in respect of
Letters of Credit, shall be paid in Dollars. The Borrower shall not request any
Letter of Credit (and the Issuing Lender shall not be obligated to issue any
Letter of Credit) if, after giving effect thereto, (A) the Letter of Credit
Exposure would exceed the Letter of Credit Commitment, or (B) the Revolving
Credit Exposure would exceed the Revolving Credit Commitment. The issuance of
each Letter of Credit shall confer upon each Lender the benefits and liabilities
of a participation consisting of an undivided pro rata interest in the Letter of
Credit to the extent of such Lender’s Commitment Percentage. Notwithstanding the
foregoing or anything to the contrary set forth herein, the letters of credit
issued pursuant to the Existing Credit Agreement and identified on Schedule
2.2(b) (the “Existing Letters of Credit”) shall be deemed to be “Letters of
Credit” for all purposes of the Loan Documents.
36



--------------------------------------------------------------------------------



(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Issuing Lender, if the Issuing
Lender is a Lender other than the Administrative Agent) by an Authorized Officer
not later than 11:00 A.M. (Eastern time) three Business Days prior to the date
of the proposed issuance of the Letter of Credit. Each such request shall be in
a form acceptable to the Administrative Agent (and the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) and shall
specify the face amount thereof, whether such Letter of Credit is a commercial
documentary or a standby Letter of Credit, the account party, the beneficiary,
the requested date of issuance, amendment, renewal or extension, the expiry date
thereof, and the nature of the transaction or obligation to be supported
thereby. Concurrently with each such request, the Borrower, and any Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Issuing Lender an appropriate application and agreement,
being in the standard form of the Issuing Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by the
Administrative Agent. The Administrative Agent shall give the Issuing Lender and
each Lender notice of each such request for a Letter of Credit.
(iii) Commercial Documentary Letters of Credit Fees. With respect to each Letter
of Credit that shall be a commercial documentary letter of credit and the drafts
thereunder, whether issued for the account of the Borrower or a Guarantor of
Payment, the Borrower agrees to (A) pay to the Administrative Agent, for the
pro rata benefit of the Lenders, a non refundable commission based upon the
undrawn amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender, a Letter of Credit fee, which shall be paid on the date that
such Letter of Credit is issued, amended or renewed, at the rate of one fourth
percent (1/4%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, facsimile, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.
(iv) Standby Letters of Credit Fees. With respect to each Letter of Credit that
shall be a standby letter of credit and the drafts thereunder, if any, whether
issued for the account of the Borrower or a Guarantor of Payment, the Borrower
agrees to (A) pay to the Administrative Agent, for the pro rata benefit of the
Lenders, a non refundable commission based upon the undrawn amount of such
Letter of Credit, which shall be paid quarterly in arrears, on each Regularly
Scheduled Payment Date, in an amount equal to the aggregate sum of the Letter of
Credit Fee for such Letter of Credit for each day of such quarter; (B) pay to
the Administrative Agent, for the sole benefit of the Issuing Lender, an
additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit shall be issued, amended or renewed at the rate of one fourth
percent (1/4%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, facsimile, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the
37



--------------------------------------------------------------------------------



issuance and administration of similar letters of credit under its fee schedule
as in effect from time to time.
(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall promptly reimburse the Issuing Lender
for the amount drawn (with prompt notice of each such reimbursement to be
provided by the applicable Issuing Lender to the Administrative Agent if the
Issuing Lender is a Lender other than the Administrative Agent). In the event
that the amount drawn shall not have been reimbursed by the Borrower within one
Business Day of the drawing of such Letter of Credit, at the sole option of the
Administrative Agent (and the Issuing Lender, if the Issuing Lender is a Lender
other than the Administrative Agent), the Borrower shall be deemed to have
requested a Revolving Loan denominated in Dollars, subject to the provisions of
Sections 2.2(a) and 2.5 hereof (other than the requirement set forth in
Section 2.5(d) hereof), in the amount drawn. Such Revolving Loan shall be
evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Lender acknowledges and
agrees that its obligation to make a Revolving Loan pursuant to Section 2.2(a)
hereof when required by this Section 2.2(b)(v) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Administrative Agent, for the
account of the Issuing Lender, of the proceeds of such Revolving Loan shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. The Borrower irrevocably authorizes and
instructs the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(b)(v) to reimburse, in full (other than the Issuing
Lender’s pro rata share of such borrowing), the Issuing Lender for the amount
drawn on such Letter of Credit. Each such Revolving Loan shall be deemed to be a
Base Rate Loan unless otherwise requested by and available to the Borrower
hereunder. Each Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Lender has not requested a Revolving
Credit Note, its records relating to Revolving Loans) such Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.
(vi) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the Issuing Lender if the Issuing Lender is a Lender other than the
Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Lender fund a participation in the amount due with respect to
such Letter of Credit, and the Administrative Agent shall promptly notify each
Lender thereof (by facsimile or email (confirmed by telephone) or telephone
(confirmed in writing)). Upon such notice, but without further action, the
Issuing Lender hereby agrees to grant to each Lender, and each Lender hereby
agrees to acquire from the Issuing Lender, an undivided participation interest
in the amount due with respect to such Letter of Credit in an amount equal to
such Lender’s Commitment
38



--------------------------------------------------------------------------------



Percentage of the principal amount due with respect to such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Issuing Lender, such Lender’s
ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Lender’s Commitment Percentage). Each Lender
acknowledges and agrees that its obligation to acquire participations in the
amount due under any Letter of Credit that is drawn but not reimbursed by the
Borrower pursuant to this Section 2.2(b)(vi) shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Each Lender
shall comply with its obligation under this Section 2.2(b)(vi) by wire transfer
of immediately available funds, in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans. Each Lender is hereby authorized to
record on its records such Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.
(vii) Auto-Renewal Letters of Credit. If the Borrower so requests, a Letter of
Credit shall have an automatic renewal provision; provided that any Letter of
Credit that has an automatic renewal provision must permit the Administrative
Agent (or the applicable Issuing Lender if the Issuing Lender is a Lender other
than the Administrative Agent) to prevent any such renewal by giving prior
notice to the beneficiary thereof at least thirty (30) days prior to the renewal
date of such Letter of Credit (or such other period as agreed to by the
Administrative Agent and the Issuing Lender). Once any such Letter of Credit
that has automatic renewal provisions has been issued, the Revolving Lenders
shall be deemed to have authorized (but may not require) the Administrative
Agent (and the Issuing Lender) to permit at any time the renewal of such Letter
of Credit to an expiry date not later than one year after the last day of the
Commitment Period.
(viii) Letters of Credit Outstanding Beyond the Commitment Period. If any Letter
of Credit is outstanding upon the termination of the Commitment, then, upon such
termination, the Borrower shall deposit with the Administrative Agent, for the
benefit of the Issuing Lender, with respect to all outstanding Letters of
Credit, cash denominated in Dollars in an amount equal to one hundred five
percent (105%) of the undrawn amount of the outstanding Letters of Credit, which
cash shall be free and clear of all rights and claims of third parties. The cash
shall be deposited in an escrow account at a financial institution designated by
the Issuing Lender. The Issuing Lender shall be entitled to withdraw amounts
necessary to reimburse the Issuing Lender for payments to be made under the
Letters of Credit and any fees and expenses associated with such Letters of
Credit, or incurred pursuant to the reimbursement agreements with respect to
such Letters of Credit. The Borrower shall also execute such documentation as
the Administrative Agent or the Issuing Lender may reasonably require in
connection with the survival of the Letters of Credit beyond the Commitment or
this Agreement. After expiration of all undrawn Letters of Credit, the remainder
of the cash, if any, shall promptly be returned to the Borrower.
39



--------------------------------------------------------------------------------



(c) Swing Loans.
(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender may, but shall not be required to, make
a Swing Loan or Swing Loans to the Borrower in such amount or amounts as the
Borrower, through an Authorized Officer, may from time to time request and to
which the Swing Line Lender may agree; provided that the Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall be made in Dollars. All amounts due and payable in respect of Swing Loans
(including principal, interest and fees) shall be paid in Dollars.
(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Lenders, the Borrower agrees that the Swing Line
Lender shall have the right, in its sole discretion, to require that the then
outstanding Swing Loans be refinanced as a Revolving Loan. Such Revolving Loan
shall be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Upon receipt of such notice by the Borrower and the Lenders,
the Borrower shall be deemed, on such day, to have requested a Revolving Loan in
the principal amount of such Swing Loan in accordance with Sections 2.2(a) and
2.5 hereof (other than the requirement set forth in Section 2.5(d) hereof). Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of the Administrative
Agent and such Lender). Each Lender agrees to make a Revolving Loan on the date
of such notice, subject to no conditions precedent whatsoever. Each Lender
acknowledges and agrees that such Lender’s obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Swing Line Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender’s pro rata share of
the amounts paid to refund such Swing Loan.
(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), the Administrative Agent shall have the
right to request that each Lender fund a participation in such Swing Loan, and
the Administrative Agent shall promptly notify each Lender thereof (by facsimile
or email (confirmed by telephone) or telephone (confirmed in writing)). Upon
such
40



--------------------------------------------------------------------------------



notice, but without further action, the Swing Line Lender hereby agrees to grant
to each Lender, and each Lender hereby agrees to acquire from the Swing Line
Lender, an undivided participation interest in the right to share in the payment
of such Swing Loan in an amount equal to such Lender’s Commitment Percentage of
the principal amount of such Swing Loan. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
benefit of the Swing Line Lender, such Lender’s ratable share of such Swing Loan
(determined in accordance with such Lender’s Commitment Percentage). Each Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Lender shall comply with its obligation under this Section 2.2(c)(iii) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans to be made by such Lender.
Section 2.3. Interest.
(a) Revolving Loans.
(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing March
31, 2018, and continuing on each Regularly Scheduled Payment Date thereafter and
at the maturity thereof.
(ii) Eurocurrency Loans. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurocurrency Loan outstanding from time
to time, with the interest rate to be fixed in advance on the first day of the
Interest Period applicable thereto through the last day of the Interest Period
applicable thereto (but subject to changes in the Applicable Margin for
Eurocurrency Loans), at the Derived Eurocurrency Rate. Interest on such
Eurocurrency Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).
(b) Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Lender that shall have
funded a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time from the date thereof until paid
at either (i) the Derived Base Rate from time to time in effect or (ii) the
Daily Eurodollar Rate plus the Applicable Margin for Revolving Loans that are
Eurocurrency Loans, in each case as selected by the Borrower (with such election
being made by the Borrower together with the request for such Swing Loan).
Interest on each Swing Loan shall be payable on each Regularly Scheduled Payment
Date and on
41



--------------------------------------------------------------------------------



the Swing Loan Maturity Date applicable thereto. Each Swing Loan shall bear
interest for a minimum of one day.
(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 8.1 or 8.11 hereof, the applicable
Default Rate shall apply without any election or action on the part of the
Administrative Agent or any Lender, and shall no longer apply when no Event of
Default is continuing.
(d) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.
Section 2.4. Noteless Agreement; Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Agreed Currency for such
Loan and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original stated amount of each
Letter of Credit and the amount of obligations in respect thereof outstanding at
any time, and (iv) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be rebuttably presumptive evidence of the existence and
amounts of the
42



--------------------------------------------------------------------------------



Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d) Any Lender (including the Swing Line Lender) may request that its Loans be
evidenced by a Note. Notes related to Revolving Loans shall be substantially in
the form of Exhibit A-1 hereto, Notes related to 2020 Term Loans shall be
substantially in the form of Exhibit A-2 hereto, and Notes related to Swing
Loans shall be substantially in the form of Exhibit B hereto. The Borrower shall
prepare, execute and deliver to such Lender such Note or Notes in favor of such
Lender as supplied by the Administrative Agent. Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (prior to any assignment
pursuant to Section 12.3) be represented by one or more Notes in favor of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (b) (i) and (ii) above.
Section 2.5. Notice of Loans and Credit Events; Funding of Loans.
(a) Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to
(i) 12:00 P.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 12:00 P.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurocurrency Loan denominated in Dollars, (iii)
12:00 P.M. (Eastern time) four Business Days prior to the proposed date of
borrowing of, continuation of, or conversion of a Loan to, a Eurocurrency Loan
denominated in an Agreed Currency other than Dollars, and (iii) 4:30 P.M.
(Eastern time) on the proposed date of borrowing of a Swing Loan (or such later
time as agreed to from time to time by the Swing Line Lender). An Authorized
Officer of the Borrower may verbally request a Loan, so long as a Notice of Loan
is received by the end of the same Business Day, and, if the Administrative
Agent or any Lender provides funds or initiates funding based upon such verbal
request, the Borrower shall bear the risk with respect to any information
regarding such funding that is later determined to have been incorrect. The
Borrower shall comply with the notice provisions set forth in Section 2.2(b)
hereof with respect to Letters of Credit.
(b) Funding of Loans. The Administrative Agent shall notify each Lender of the
date, amount, Agreed Currency, and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in the applicable Agreed Currency, in federal or other immediately
available funds, required of it. If the Administrative Agent shall elect to
advance the proceeds of such Loan prior to receiving funds from such Lender, the
Administrative Agent shall have the right, upon prior notice to the Borrower, to
debit any account of the Borrower or otherwise receive such amount from the
Borrower, promptly after demand, in the event that such Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection (b). The
Administrative Agent shall
43



--------------------------------------------------------------------------------



also have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and the Administrative Agent shall elect to
provide such funds.
(c) Conversion and Continuation of Loans.
(i) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the Lenders shall convert a Base
Rate Loan to one or more Eurocurrency Loans at any time and shall convert a
Eurocurrency Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto; provided, that any Loan denominated in an Agreed Currency other than
Dollars shall be converted into a Loan denominated in Dollars (using the then
applicable Exchange Rate as determined by the Administrative Agent) prior to
such Loan becoming a Base Rate Loan. Swing Loans may be converted by the Swing
Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii) hereof.
(ii) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the Lenders shall continue one or
more Eurocurrency Loans as of the end of the applicable Interest Period as a new
Eurocurrency Loan with a new Interest Period; provided, that any such Loan shall
be continued in the same Agreed Currency in which it was initially made.
Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.
(d) Minimum Amount for Loans. Each request for:
(i) a Base Rate Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000);
(ii) a Eurocurrency Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000) (or the Approximate Equivalent Amount thereof, as
applicable); and
(iii) a Swing Loan shall be in an amount of not less than Five Hundred Thousand
Dollars ($500,000), or such lower amount as may be agreed by the Swing Line
Lender.
(e) Interest Periods. The Borrower shall not request that Eurocurrency Loans be
outstanding for more than fifteen (15) different Interest Periods at the same
time.
(f) Additional Provisions with Respect to Affected Lenders.
44



--------------------------------------------------------------------------------



(i) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if the Borrower requests a Revolving Loan pursuant to
Section 2.5(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Lenders are Affected Lenders, the
Administrative Agent shall have the option, in its sole discretion, to require
(and, at the request of the Borrower, shall require) the non-Affected Lenders to
honor such request by making a non pro-rata Revolving Loan to the Borrower;
provided that in no event shall the Lender Revolving Credit Exposure of any
Lender exceed the Maximum Revolving Amount of such Lender after giving effect to
the making of such Revolving Loan.


(ii) Reallocation of Participations; Cash Collateralization and Repayment.
Notwithstanding anything in this Agreement to the contrary, if any Lender
becomes an Affected Lender, then, until such time as such Lender is no longer an
Affected Lender, to the extent permitted by applicable law, (A) all or any part
of such Affected Lender’s participation interest in Letters of Credit (pursuant
to Section 2.2(b)(vi) hereof) and Swing Loans (pursuant to Section 2.2(c)(iii)
hereof) shall be reallocated among the non-Affected Lenders in accordance with
their respective Commitment Percentages (calculated as if such Affected Lender
did not have a Commitment Percentage of the Commitment) but only to the extent
that such reallocation does not cause the aggregate Lender Revolving Credit
Exposure of any non-Affected Lender to exceed the Maximum Revolving Amount of
such non-Affected Lender; provided that no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against an
Affected Lender arising from that Lender having become an Affected Lender,
including any claim of a non-Affected Lender as a result of such non-Affected
Lender’s increased exposure following such reallocation, and (B) if the
reallocation described in clause (A) above cannot, or can only partially, be
effected, the Borrower shall, within one Business Day following the written
request of the Administrative Agent (or the Swing Line Lender or Issuing
Lender), and without prejudice to any right or remedy available to it hereunder
or under law, (1) first, prepay Swing Loans in an amount equal to the Swing Line
Lender’s exposure with respect to such Affected Lender’s Commitment Percentage
of outstanding Swing Loans (other than Swing Loans as to which such Affected
Lender’s participation obligation has been reallocated to other Lenders) and (2)
second, cash collateralize the Issuing Lender’s exposure with respect to issued
Letters of Credit (other than those Letter of Credit obligations as to which
such Affected Lender’s participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof).
(iii) New Swing Loans and Letters of Credit. So long as any Lender is an
Affected Lender, (A) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no exposure with respect to
such Affected Lender’s Commitment Percentage of outstanding Swing Loans (other
than Swing Loans as to which such Affected Lender’s participation obligation has
been reallocated to other Lenders) after giving effect to such Swing Loan, and
(B) the Issuing Lender shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no exposure with
respect to issued Letters of Credit (other than those Letter of Credit
obligations as to which such
45



--------------------------------------------------------------------------------



Affected Lender’s participation obligation has been reallocated to other Lenders
or cash collateralized in accordance with the terms hereof) after giving effect
thereto.
(g) Determination of Dollar Amounts. The Administrative Agent will determine the
Dollar Amount of: (a) each Loan as of the date three (3) Business Days prior to
the date on which such Loan is to be made or, if applicable, date of
conversion/continuation of such Loan, and (b) all outstanding Loans on and as of
the last Business Day of each calendar quarter and on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders. Each day upon or as of which the Administrative Agent
determines Dollar Amounts as described in the preceding clauses (a) and (b) is
herein described as a “Computation Date” with respect to each Loan for which a
Dollar Amount is determined on or as of such day. If at any time the Dollar
Amount of (i) the aggregate principal amount of outstanding Revolving Loans
exceeds the Total Commitment Amount (excluding the 2020 Term Loans), or (ii) the
aggregate outstanding principal Dollar Amount of all Loans in Agreed Currencies
other than Dollars exceeds the Maximum Foreign Currency Amount, the Borrower
shall immediately make a payment on the Loans sufficient to eliminate such
excess.
Section 2.6. Payment on Loans and Other Obligations.
(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding
(except as required or permitted under Section 3.2 hereof) or reduction
whatsoever.
(b) Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars
unless otherwise specified herein. All payments described in this subsection (b)
shall be remitted to the Administrative Agent, at the address of the
Administrative Agent for notices referred to in Section 11.4 hereof for the
account of the Lenders (or the Issuing Lender or the Swing Line Lender, as
appropriate) not later than 3:00 P.M. (Eastern time) on the due date thereof
with respect to payments other than for application to Swing Line Loans, and not
later than 4:30 P.M. (Eastern time) on the due date thereof with respect to
payments for application to Swing Line Loans, in each case in immediately
available funds. Any such payments received by the Administrative Agent (or the
Issuing Lender or the Swing Line Lender) after the time required above shall be
deemed to have been made and received on the next Business Day.
(c) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Issuing Lender) their respective ratable shares, if any, of the amount of
principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds. Each Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans,
46



--------------------------------------------------------------------------------



Eurocurrency Loans, Swing Loans and Letters of Credit, all prepayments and the
applicable dates, including Interest Periods and Agreed Currencies, with respect
to the Loans made, and payments received by such Lender, by such method as such
Lender may generally employ; provided that failure to make any such entry shall
in no way detract from the obligations of the Borrower under this Agreement or
any Note. The aggregate unpaid amount of Loans, types of Loans, Interest
Periods, Agreed Currencies, and similar information with respect to the Loans
and Letters of Credit set forth on the records of the Administrative Agent shall
be rebuttably presumptive evidence with respect to such information, including
the amounts of principal, interest and fees owing to each Lender.
(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurocurrency Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.
(e) Affected Lenders; Application of Certain Cash Collateral. To the extent that
the Administrative Agent receives any payments or other amounts for the account
of an Affected Lender, at the discretion of the Administrative Agent, such
Affected Lender shall be deemed to have requested that the Administrative Agent
use such payment or other amount (or any portion thereof, at the discretion of
the Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit, and, with respect to any
Defaulting Lender, second, to fulfill its obligations to make Loans.
Notwithstanding anything to the contrary contained in this Agreement, any cash
collateral provided for in this Agreement in respect of Letters of Credit shall
be applied to the satisfaction of the applicable Affected Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to cash
collateral provided by a Affected Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(f) Payment of Non Pro Rata Loans and Letters of Credit. Notwithstanding
anything in this Agreement to the contrary, at the sole discretion of the
Administrative Agent, any payment of principal, interest, fees or other amounts
hereunder may first be applied to such Loans, Letters of Credit and other
obligations that were not advanced or participated pro rata hereunder.
(g) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Loan in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency, or
any other event occurs, in each case with the result that the type of currency
in which the Loan was made (the “Original Currency”) no longer exists or would
no longer be an Eligible Currency or the Borrower is not able to make payment to
the Administrative Agent for the account of the Lenders in such Original
Currency, then all payments to be made by the Borrower hereunder in such
currency shall instead be made
47



--------------------------------------------------------------------------------



when due in Dollars in an amount equal to the Dollar Amount (as of the date of
repayment) of such payment due, it being the intention of the parties hereto
that the Borrower take all risks of the imposition of any such currency control
or exchange regulations.
Section 2.7. Prepayment.
(a) Right to Prepay.
(i) The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the Lenders (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Revolving Loans or 2020 Term Loans then outstanding, as
applicable, as designated by the Borrower. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Loans shall be without any premium or penalty.
(ii) The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by the Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment.
(iii) Notwithstanding anything in this Section 2.7 or otherwise to the contrary,
at the discretion of the Administrative Agent, in order to prepay Revolving
Loans made to the Borrower that were not advanced pro rata by all of the
Lenders, any prepayment of a Revolving Loan shall first be applied to Revolving
Loans made by the Lenders during any period in which a Defaulting Lender shall
exist.
(b) Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurocurrency Loan by no later than
1:00 P.M. (Eastern time) three Business Days before the Business Day on which
such prepayment is to be made.
(c) Minimum Amount for Eurocurrency Loans. Each prepayment of a Eurocurrency
Loan shall be in the principal amount of not less than the lesser of Two Hundred
Fifty Thousand Dollars ($250,000) (or the Approximate Equivalent Amount thereof,
if applicable), or the principal amount of such Loan, or, with respect to a
Swing Loan, the principal balance of such Swing Loan, except in the case of a
mandatory payment pursuant to Section 2.11 or Article III hereof.
Section 2.8. Commitment and Other Fees.
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Lenders, as a consideration for the Revolving Credit
Commitment,
48



--------------------------------------------------------------------------------



a commitment fee, for each day from the Closing Date through the last day of the
Commitment Period, in an amount equal to (i) (A) the Maximum Revolving Amount at
the end of such day, minus (B) the Revolving Credit Exposure (exclusive of the
Swing Line Exposure) at the end of such day, multiplied by (ii) the Applicable
Commitment Fee Rate in effect on such day divided by three hundred sixty (360).
The commitment fee shall be payable quarterly in arrears, commencing on March
31, 2018 and continuing on each Regularly Scheduled Payment Date thereafter, and
on the last day of the Commitment Period.
(b) Other Fees. The Borrower shall pay the fees set forth in the Administrative
Agent Fee Letter.
(c) Authorization to Debit Account. The Borrower hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of the
Borrower held by the Administrative Agent, amounts owing and then due to the
Administrative Agent and the Lenders by the Borrower under this Agreement and
the Loan Documents for payment of fees, expenses and other amounts incurred or
owing, and in each case, then due, in connection therewith.
Section 2.9. Modifications to Commitment.
(a) Optional Reduction of Revolving Credit Commitment. The Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Maximum Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving the Administrative Agent not fewer than three
Business Days’ written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000). The Administrative Agent shall promptly notify each Lender
of the date of each such reduction and such Lender’s proportionate share
thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Maximum Revolving Amount as so reduced.
If the Borrower reduces in whole the Revolving Credit Commitment, on the
effective date of such reduction (the Borrower having prepaid in full the unpaid
principal balance, if any, of the Revolving Loans, together with all interest
(if any) and commitment and other fees accrued and unpaid with respect thereto,
and provided that no Letter of Credit Exposure or Swing Line Exposure shall
exist), all of the Revolving Credit Notes shall be delivered to the
Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower. Any partial reduction in
the Maximum Revolving Amount shall be effective during the remainder of the
Commitment Period. Upon each decrease of the Maximum Revolving Amount, the Total
Commitment Amount shall be decreased by the same amount.
(b) Increase in Commitment.
(i) At any time during the Commitment Increase Period, the Borrower may request
that the Administrative Agent increase the Total Commitment Amount by increasing
the Maximum Revolving Amount; provided that the aggregate amount of all such
increases made pursuant to this Section 2.9(b) shall not exceed One Hundred
Fifty Million
49



--------------------------------------------------------------------------------



Dollars ($150,000,000). Each such request for an increase shall be in an amount
of at least Ten Million Dollars ($10,000,000), and may be made by either
(A) increasing, for one or more Lenders, with their prior written consent, their
respective Revolving Credit Commitments, or (B) including one or more Additional
Lenders, each with a new commitment under the Revolving Credit Commitment, as a
party to this Agreement (each an “Additional Commitment” and, collectively, the
“Additional Commitments”). Notwithstanding the foregoing or anything to the
contrary set forth herein, the extension of the 2020 Term Loans on the Second
Amendment Effective Date shall be deemed to have occurred under this Section
2.9(b). After giving effect thereto, the amount available under this Section
2.9(b) for future increases shall be Seventy Five Million Dollars ($75,000,000).
(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement,
(B) each Additional Commitment from an Additional Lender, if any, shall be in an
amount of at least Ten Million Dollars ($10,000,000), (C) the Administrative
Agent shall provide to the Borrower and each Lender a revised Schedule 1 to this
Agreement, including revised Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (D) the Borrower shall execute and deliver to the Administrative
Agent and the Lenders such replacement or additional Revolving Credit Notes as
shall be required by the Administrative Agent (and requested by the Lenders).
The Lenders hereby authorize the Administrative Agent to execute each Additional
Lender Assumption Agreement on behalf of the Lenders.
(iii) On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Commitment Percentages and to otherwise carry out
fully the intent and terms of this Section 2.9(b) (and the Borrower shall pay to
the Lenders any amounts that would be payable pursuant to Section 3.3 hereof if
such adjustments among the Lenders would cause a prepayment of one or more
Eurocurrency Loans). In connection therewith, it is understood and agreed that
the Maximum Revolving Amount of any Lender will not be increased (or decreased
except pursuant to subsection (a) hereof) without the prior written consent of
such Lender. The Borrower shall not request any increase in the Total Commitment
Amount pursuant to this Section 2.9(b) if a Default or an Event of Default shall
then exist, or, after giving pro forma effect to any such increase, would exist.
At the time of any such increase, at the request of the Administrative Agent,
the Credit Parties and the Lenders shall enter into an amendment to evidence
such increase and to address related provisions as deemed necessary or
appropriate by the Administrative Agent. Upon each increase of the Maximum
Revolving Amount, the Total Commitment Amount shall be increased by the same
amount.
50



--------------------------------------------------------------------------------



Section 2.10. Computation of Interest and Fees. Interest on Loans (other than
Base Rate Loans and Loans denominated in Agreed Currencies other than Dollars
where market convention does not follow a 360-day year), Letter of Credit fees,
Related Expenses and commitment and other fees and charges hereunder shall be
computed on the basis of a year having three hundred sixty (360) days and
calculated for the actual number of days elapsed. Interest on Base Rate Loans
and Loans denominated in Agreed Currencies other than Dollars where market
convention is to follow a 365/366 day year shall be computed on the basis of a
year having three hundred sixty five (365) days or three hundred sixty six
(366) days, as the case may be, and calculated for the actual number of days
elapsed.
Section 2.11. Mandatory Payments.
(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment. Prepayments resulting from
foreign currency exchange rate fluctuations shall be made as contemplated by
Section 2.5(g).
(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrower shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.
(c) Application of Mandatory Payments. Unless otherwise designated by the
Borrower, each prepayment pursuant to Section 2.11 hereof shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurocurrency Loans; provided that, if the outstanding
principal amount of any Eurocurrency Loan shall be reduced to an amount less
than the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such Eurocurrency Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurocurrency Loan or Swing
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof.
Section 2.12. Swap Obligations Make Well Provision. The Borrower, to the extent
that it is an “eligible contract participant” as defined in the Commodity
Exchange Act, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of the
Borrower under this Section 2.12 shall remain in full force and effect until all
Obligations are paid in full. The Borrower intends that this Section 2.12
constitute, and this Section 2.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
51



--------------------------------------------------------------------------------



Section 2.13. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Loan in
any Agreed Currency other than Dollars, if there shall occur on or prior to the
date of such Loan any change in national or international financial, political
or economic conditions or currency exchange rates or exchange controls, or any
other event, in each case, which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for such Loan
to be denominated in the Agreed Currency specified by the Borrower, then the
Administrative Agent shall forthwith give notice thereof to the Borrower and the
Lenders, and such Loan shall not be denominated in such Agreed Currency but
shall be made in Dollars on the requested date for such Loan to be extended,
with such Loan being made in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related request for
funding, continuation or conversion, as the case may be, as a Base Rate Loan,
unless the Borrower notifies the Administrative Agent at least one (1) Business
Day before such date that (i) it elects not to borrow on such date or (ii) it
elects to borrow on such date in a different Agreed Currency, as the case may
be, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related request for funding, continuation or conversion, as the
case may be.
Section 2.14. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s offices on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower in respect of
any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
the requirements of this Agreement, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
Section 2.15. Foreign Subsidiary Borrowers. The Borrower from time to time may
request in writing that one or more of its Foreign Subsidiaries become borrowers
hereunder with
52



--------------------------------------------------------------------------------



the ability to request and receive Loans and Letters of Credit (each, a “Foreign
Subsidiary Borrower”). Each such request shall be delivered to the
Administrative Agent. The Administrative Agent shall promptly circulate each
such request to the Lenders. Each Lender shall notify the Administrative Agent
and the Borrower no later than 20 days after its receipt of such request as to
whether the applicable Foreign Subsidiary may become a party hereto as a Foreign
Subsidiary Borrower. No Foreign Subsidiary shall become a Foreign Subsidiary
Borrower unless approved in writing by all of the Lenders and the Administrative
Agent. Any Lender that fails to respond to such a request shall be deemed to
have rejected the joinder of such Foreign Subsidiary Borrower hereto. Each of
the Administrative Agent and each Lender may request from the Borrower certain
information in respect of such a Foreign Subsidiary in order to make such
decision, including, without limitation, such Foreign Subsidiary’s jurisdiction
of organization. Loans and Letters of Credit requested by a Foreign Subsidiary
Borrower shall be made or issued from the United States. If the Lenders and the
Administrative Agent agree with the Borrower to add a Foreign Subsidiary
Borrower hereto, this Agreement (and the other Loan Documents, as relevant)
shall be amended to give effect to such addition. All Lenders shall be required
to make Loans to each Foreign Subsidiary Borrower, subject to any borrowing
sublimits agreed to by the Borrower, the applicable Foreign Subsidiary Borrower,
the Administrative Agent, and the Lenders. Each such Foreign Subsidiary Borrower
shall be required to deliver, among other things (and in each case in form,
scope and substance acceptable to the Administrative Agent and the Lenders), (a)
amendments, joinders and other documents required by the Administrative Agent
and the Lenders to give such Foreign Subsidiary Borrower the ability to receive
extensions of credit hereunder, (b) collateral documents made by such Foreign
Subsidiary Borrower in favor of the Administrative Agent, (c) resolutions,
charter documents, incumbency certificates, opinions of counsel and other
documents or information, as may be required by the Administrative Agent and the
Lenders (including without limitation, information necessary to evaluate (i) any
withholding tax that may arise in respect of any Loans made to or Letters of
Credit issued on behalf of such Foreign Subsidiary, and (ii) the manner in which
Loans may be made available to such Foreign Subsidiary, including in Dollars or
the requested Agreed Currency), (d) promissory notes signed by such Foreign
Subsidiary Borrower to the extent any Lender so requires, and (e) information
required under “know your customer”, anti-money laundering or similar
regulations to which such Lender is subject. No Foreign Subsidiary Borrower
shall be joined hereto if (x) a violation of applicable law would result
therefrom or (y) any Lender or the Administrative Agent objects to any adverse
change in tax treatment that would result therefrom (including, without
limitation, the payment of any tax gross-up or the accrual of any withholding
tax). In addition, extensions of credit and other financial accommodations from
the United States into the applicable jurisdiction must be permitted under
applicable law. The Borrower and each Guarantor of Payment shall guaranty the
Obligations of each such Foreign Subsidiary Borrower on terms and conditions
acceptable to the Administrative Agent and the Lenders. Each Foreign Subsidiary
that is or becomes a Foreign Subsidiary Borrower hereby irrevocably appoints the
Borrower as its agent for all purposes relevant to this Agreement and each
related document, including service of process.
Article III
ADDITIONAL PROVISIONS RELATING TO
53



--------------------------------------------------------------------------------



EUROCURRENCY LOANS; INCREASED CAPITAL; TAXES
Section 3.1. Requirements of Law.
(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Eurocurrency Loan or any Swing Loan
accruing interest at the Daily Eurodollar Rate made by it, or change the basis
of taxation of payments to such Lender in respect thereof (except for Taxes and
Excluded Taxes which are governed by Section 3.2 hereof);
(B) shall impose, modify or hold applicable any reserve, special deposit,
insurance charge, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurocurrency Rate or the Daily Eurodollar Rate; or
(C) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurocurrency Loans or Swing
Loans accruing interest at the Daily Eurodollar Rate or issuing or participating
in Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall pay to such Lender, promptly
after receipt of a written request therefor, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
subsection (a), such Lender shall promptly notify the Borrower in reasonable
detail (with a copy to the Administrative Agent) of the event by reason of which
it has become so entitled.
(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law or Risk-Based Capital
Guidelines regarding capital adequacy or liquidity, or liquidity requirements,
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy and liquidity), then from time to time, upon submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor
54



--------------------------------------------------------------------------------



(which shall include the method for calculating such amount and reasonable
detail with respect to such calculation), the Borrower shall promptly pay or
cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.
(c) For purposes of this Section 3.1 and Section 3.5(a) hereof, the Dodd Frank
Act, any requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority), and any rules, regulations, orders, requests, guidelines and
directives adopted, issued, promulgated or implemented in connection with any of
the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.
(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 together with a reasonably detailed calculation and description of
such amounts contemplated by this Section 3.1, submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive absent
manifest error. In determining any such additional amounts, such Lender may use
any method of averaging and attribution that it (in its sole discretion) shall
deem applicable. The obligations of the Borrower pursuant to this Section 3.1
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder. The Borrower shall not be required to
compensate a Lender pursuant to this Section 3.1 for any increased costs or
reductions to the extent such Lender notifies the Borrower thereof more than one
hundred eighty (180) days after such Lender becomes aware of such right to
additional compensation (except that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the one hundred eighty
(180) day period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 3.2. Taxes.
(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Documents.
(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required
55



--------------------------------------------------------------------------------



receipts or other required documentary evidence, such Credit Party and the
Borrower shall indemnify the Administrative Agent and the appropriate Lenders on
demand for any incremental Taxes or Other Taxes paid or payable by the
Administrative Agent or such Lender as a result of any such failure.
(c) If any Lender shall be so indemnified by a Credit Party, such Lender shall
use reasonable efforts to obtain the benefits of any refund, deduction or credit
for any taxes or other amounts with respect to the amount paid by such Credit
Party and shall reimburse such Credit Party to the extent, but only to the
extent, that such Lender shall receive a refund with respect to the amount paid
by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender. If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income taxes shall not have been
reduced by a credit or deduction for the full amount reimbursed to such Credit
Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.
(d) Each Lender that is not (i) a citizen or resident of the United States,
(ii) a corporation, partnership or other entity created or organized in or under
the laws of the United States (or any jurisdiction thereof), or (iii) an estate
or trust that is subject to federal income taxation regardless of the source of
its income (any such Person, a “Non U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent two copies of either U.S. Internal Revenue Service
Form W 8BEN, Form W-8BEN-E, Form W 8IMY or Form W 8ECI, or, in the case of a Non
U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement with respect to such interest and two copies of a Form W
8BEN or Form W-8BEN-E, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by Credit Parties under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non U.S. Lender on or before the date it
becomes a party to this Agreement or such other Loan Document. In addition, each
Non U.S. Lender shall deliver such forms or appropriate replacements promptly
upon the obsolescence or invalidity of any form previously delivered by such Non
U.S. Lender. Each Non U.S. Lender shall promptly notify the Borrower at any time
it determines that such Lender is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this subsection (c), a Non U.S. Lender
shall not be required to deliver any form pursuant to this subsection (c) that
such Non U.S. Lender is not legally able to deliver.
56



--------------------------------------------------------------------------------



(e) Any Lender that is not a Non U.S. Lender shall deliver to the Borrower and
the Administrative Agent, upon the reasonable written request of the Borrower or
the Administrative Agent, executed originals of IRS Form W 9 certifying that
such Lender is exempt from U.S. federal backup withholding tax.
(f) A Lender that is entitled to an exemption from or reduction of non U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that (i) such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender, and (ii) to the extent that such Lender fails to comply with the
requirements of this subpart (f), such Lender shall not be entitled to
additional compensation otherwise payable under this Section 3.2 if such
additional compensation would not have been required had such Lender so
complied.
(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
(h) Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(i) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.
(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
and the Letters of Credit as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
57



--------------------------------------------------------------------------------



Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurocurrency Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurocurrency Loan on a day that
is not the last day of an Interest Period applicable thereto, (d) any conversion
of a Eurocurrency Loan to a Base Rate Loan on a day that is not the last day of
an Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.12 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Borrower (with a copy to
the Administrative Agent) by any Lender together with a reasonably detailed
calculation and description of such amounts, shall be conclusive absent manifest
error. The obligations of the Borrower pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 3.1 or 3.2(a) hereof.
Section 3.5. Eurocurrency Rate Lending Unlawful; Inability to Determine Rate.
(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is
58



--------------------------------------------------------------------------------



unlawful, for such Lender to make or continue any Loan as, or to convert (if
permitted pursuant to this Agreement) any Loan into, a Eurocurrency Loan, the
obligations of such Lender to make, continue or convert into any such
Eurocurrency Loan shall, upon such determination, be suspended until such Lender
shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all outstanding Eurocurrency Loans payable to
such Lender shall (i) if denominated in Dollars, automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion, or
(ii) if denominated in an Agreed Currency other than Dollars, shall be repaid at
the end of the then current Interest Period. The foregoing also shall apply to
Swing Loans accruing interest at the Daily Eurodollar Rate.
(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain such Eurocurrency Loan shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
such Eurocurrency Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein. Notwithstanding the foregoing, in the event the
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that (i) the circumstances set forth in this Section 3.5(b) have
arisen and such circumstances are unlikely to be temporary, (ii) ICE Benchmark
Administration (or any Person that takes over the administration of such rate)
discontinues its administration and publication of interest settlement rates for
deposits in Dollars, or (iii) the supervisor for the administrator of the
interest settlement rate described above in this Section 3.5(b) or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which such interest
settlement rate shall no longer be used for determining interest rates for
loans, then the Administrative Agent and the Borrower shall seek to jointly
agree upon an alternate rate of interest to the Eurocurrency Base Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
the Administrative Agent and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 11.3, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this Section 3.5(b), (x) any request pursuant to
this Agreement that requests the conversion of any Loan to, or continuation of
any Loan as, a Loan accruing interest at the Eurocurrency Rate shall be
59



--------------------------------------------------------------------------------



ineffective and any such Loan shall be continued as or converted to, as the case
may be, a Base Rate Loan, and (y) if any request pursuant to this Agreement
requests a Loan accruing interest at the Eurocurrency Rate, such Loan shall be
made as a Base Rate Loan. If the alternate rate of interest determined pursuant
to this Section 3.5(b) shall be less than zero0.75%, such rate shall be deemed
to be zero0.75% for the purposes of this Agreement.
Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurocurrency Loan pursuant
to Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurocurrency Loan owing to such replaced Lender shall
be purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be satisfactory to
the Administrative Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.10 hereof
(provided that the Borrower (or the succeeding Lender, if such Lender is
willing) shall be obligated to pay the assignment fee referred to therein),
(h) until such time as such replacement shall be consummated, the Borrower shall
pay all additional amounts (if any) required pursuant to Section 3.1 or 3.2(a)
hereof, as the case may be; provided that a Lender shall not be required to make
any such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to replace such Lender cease
to apply, and (i) if more than one Lender shall request such reimbursement based
on the same circumstances giving rise to such request, the Borrower shall not be
permitted to replace only one of such Lenders.
Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurocurrency Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurocurrency Rate for such Interest Period.
Article IV
CONDITIONS PRECEDENT
60



--------------------------------------------------------------------------------



Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:
(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;
(b) the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;
(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and
(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.
Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.
Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:
(a) Notes as Requested. The Borrower shall have executed and delivered to
(i) each Lender requesting a Revolving Credit Note such Lender’s Revolving
Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if requested by
the Swing Line Lender.
(b) Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent (i) a Guaranty of Payment, in form and
substance satisfactory to the Administrative Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
satisfactory to the Administrative Agent.
(c) Pledge Agreements. The Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to the Administrative Agent,
for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Pledged
Securities, (ii) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the
61



--------------------------------------------------------------------------------



benefit of the Lenders, the Pledged Securities (to the extent such Pledged
Securities are certificated).
(d) Intellectual Property Security Agreements. The Borrower and each Guarantor
of Payment that owns federally registered intellectual property shall have
executed and delivered to the Administrative Agent, for the benefit of the
Lenders, an Intellectual Property Security Agreement, in form and substance
satisfactory to the Administrative Agent.
(e) Lien Searches. With respect to the property owned or leased by the Borrower
and each Guarantor of Payment, and any other property securing the Obligations,
the Borrower shall have caused to be delivered to the Administrative Agent
(i) the results of Uniform Commercial Code lien searches, satisfactory to the
Administrative Agent and the Lenders, (ii) the results of federal and state tax
lien and judicial lien searches, satisfactory to the Administrative Agent and
the Lenders, and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.
(f) Officer’s Certificate, Resolutions, Organizational Documents. The Borrower
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents and the execution and performance of other Related Writings
to which such Credit Party is a party, and the consummation of the transactions
contemplated thereby, and (ii) the Organizational Documents of such Credit
Party.
(g) Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed.
(h) Legal Opinion. The Borrower shall have delivered to the Administrative Agent
an opinion of counsel for the Borrower and each other Credit Party, in form and
substance satisfactory to the Administrative Agent and the Lenders.
(i) Borrower Investment Policy. The Borrower shall have delivered to the
Administrative Agent a copy of the Borrower Investment Policy as in effect on
the Closing Date.
(j) Insurance Certificates. The Borrower shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
satisfactory to the Administrative Agent and the Lenders, providing for adequate
real property, personal property and liability insurance for each Company, with
the Administrative Agent, on behalf of the Lenders, lender’s loss payee and
additional insured, as appropriate.
62



--------------------------------------------------------------------------------



(k) Pro Forma Projections. The Borrower shall have delivered to the
Administrative Agent annual pro forma projections of financial statements (which
report shall include balance sheets and statements of income (loss) and cash
flow) of the Borrower through and including the Fiscal Year ending December 30,
2023, prepared on a Consolidated basis, in form and substance satisfactory to
the Administrative Agent.
(l) Fees. The Borrower shall have (i) paid all fees required to be paid to the
Administrative Agent on the Closing Date, including as set forth in the
Administrative Agent Fee Letter, and (ii) paid all legal fees and expenses of
the Administrative Agent in connection with the preparation and negotiation of
the Loan Documents.
(m) Mortgage Releases. The Administrative Agent shall have received evidence
reasonably satisfactory to it that all mortgages securing obligations under the
Existing Credit Agreement have been or contemporaneously with the effectiveness
hereof shall be terminated.
(n) Closing Certificate. The Borrower shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in Sections 4.1 and 4.2
have been satisfied, (ii) no Default or Event of Default exists or immediately
after the first Credit Event will exist, and (iii) each of the representations
and warranties contained in Article VI hereof are true and correct as of the
Closing Date.
(o) Letter of Direction. The Borrower shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.
(p) No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies since December 31, 2016.
(q) Miscellaneous. The Borrower shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.
Section 4.3. Post Closing Conditions. On or before the date specified in this
Section 4.3 (unless a longer period is agreed to in writing by the
Administrative Agent, in its reasonable discretion), the Borrower shall satisfy
each of the following items specified in the subsections below:
(a) Insurance Endorsements. No later than forty five (45) days after the Closing
Date, the Borrower shall deliver to the Administrative Agent proof of insurance
endorsements satisfactory to the Administrative Agent, evidencing, with respect
to the real
63



--------------------------------------------------------------------------------



property, personal property and liability insurance for each Company, the
inclusion of the Administrative Agent, as lender’s loss payee and additional
insured, as appropriate.
(b) Control Agreements. No later than forty five (45) days after the Closing
Date, the Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent an executed Control Agreement, in form and substance
satisfactory to the Administrative Agent, for each Deposit Account and each
Securities Account maintained by a Credit Party; provided that the Borrower
shall not be required to deliver a Control Agreement with respect to any Deposit
Account or Securities Account if it would not be required to deliver a Control
Agreement pursuant to Section 5.21(d) hereof.
(c) Landlords’/Bailee’s/Processor’s Waivers. No later than sixty (60) days after
the Closing Date, the Borrower shall use commercially reasonable efforts to
deliver a Landlord’s, Bailee’s or Processor’s Waiver, in form and substance
satisfactory to the Administrative Agent, for each location of a Credit Party
where any of the collateral securing any part of the Obligations is located,
unless such location is owned by the Company that owns the collateral located
there; provided that the Borrower shall not be required to deliver a Landlord’s,
Bailee’s or Processor’s Waiver with respect to any such location if it would not
be required to deliver a Landlord’s, Bailee’s or Processor’s Waiver pursuant to
Section 5.21(e) hereof.
Article V
COVENANTS
So long as any Obligations (other than unasserted contingent indemnity
obligations) remain unpaid or the Commitment remains outstanding, the Borrower
will (or, as applicable, cause each other Company to) comply with the following
requirements, unless the Required Lenders (or the Administrative Agent, with the
consent of the Required Lenders) shall otherwise consent in writing:
Section 5.1. Insurance. Each Company (other than a Dormant Subsidiary) shall at
all times maintain insurance upon its Inventory, Equipment and other personal
and real property (including, if applicable, insurance required by the National
Flood Insurance Reform Act of 1994) in such form, written by such companies, in
such amounts, for such periods, and against such risks as may be reasonably
acceptable to the Administrative Agent, with provisions satisfactory to the
Administrative Agent for, with respect to Credit Parties, payment of all losses
thereunder to the Administrative Agent, for the benefit of the Lenders, and such
Company as their interests may appear (with lender’s loss payable and additional
insured endorsements, as appropriate, in favor of the Administrative Agent, for
the benefit of the Lenders), and, if required by the Administrative Agent, the
Borrower shall deposit the policies with the Administrative Agent. Any such
policies of insurance shall provide for no fewer than thirty (30) days prior
written notice of cancellation to the Administrative Agent and the Lenders. If
any Event of Default then exists, any sums received by the Administrative Agent,
for the benefit of the Lenders, in payment of insurance losses, returns, or
unearned premiums under the policies may, at the option of the Administrative
Agent or the Required Lenders, be applied upon the
64



--------------------------------------------------------------------------------



Obligations whether or not the same is then due and payable, or may be delivered
to the Companies for the purpose of replacing, repairing, or restoring the
insured property; provided that if an Event of Default does not then exist, any
such sums received by the Administrative Agent shall be delivered to the
Borrower. The Administrative Agent is hereby authorized to act as attorney in
fact for the Companies, after the occurrence and during the continuance of an
Event of Default, in obtaining, adjusting, settling and canceling such insurance
and indorsing any drafts. In the event of failure to provide such insurance as
herein provided, the Administrative Agent may, at its option, provide such
insurance and the Borrower shall pay to the Administrative Agent, upon demand,
the cost thereof. Should the Borrower fail to pay such sum to the Administrative
Agent upon demand, interest shall accrue thereon, from the date of demand until
paid in full, at the Default Rate. Within ten days of the Administrative Agent’s
written request, the Borrower shall furnish to the Administrative Agent such
information about the insurance of the Companies as the Administrative Agent may
from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to the Administrative Agent and certified by a
Financial Officer.
Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act
(29 U.S.C. §§ 206 207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.
Section 5.3. Financial Statements and Information.
(a) Quarterly Financials. The Borrower shall deliver to the Administrative Agent
and the Lenders, within forty five (45) days after the end of each of the first
three Quarterly Reporting Periods of each Fiscal Year of the Borrower (or, if
earlier, within five days after the date which Borrower shall be required to
submit its Form 10 Q), balance sheets of the Companies as of the end of such
period and statements of income (loss), stockholders’ equity and cash flow for
the Quarterly Reporting Period and Fiscal Year to date periods, all prepared on
a Consolidated (in accordance with GAAP, except for the absence of footnotes and
year end adjustments) basis, in form and detail satisfactory to the
Administrative Agent and the Lenders and certified by a Financial Officer;
provided that delivery pursuant to subsection (f) below of copies of the Form 10
Q quarterly report of the Borrower for such quarterly period filed with the SEC
shall be deemed to satisfy the requirements of this subsection (a).
(b) Annual Audit Report. The Borrower shall deliver to the Administrative Agent
and the Lenders, within ninety (90) days after the end of each Fiscal Year of
the Borrower (or, if earlier, within five days after the date which Borrower
shall be required to submit its
65



--------------------------------------------------------------------------------



Form 10 K), an annual audit report of the Companies for that year prepared on a
Consolidated (in accordance with GAAP) basis, in form and detail satisfactory to
the Administrative Agent and the Lenders and certified by an unqualified opinion
of an independent public accountant satisfactory to the Administrative Agent,
which report shall include balance sheets and statements of income (loss),
stockholders’ equity and cash flow for that period; provided that delivery
pursuant to subsection (f) below of copies of the Form 10 K annual report of the
Borrower for such period filed with the SEC shall be deemed to satisfy the
requirements of this subsection (b).
(c) Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.
(d) Management Reports. The Borrower shall deliver to the Administrative Agent
and the Lenders, concurrently with the delivery of the quarterly and annual
financial statements set forth in subsections (a) and (b) above, a copy of any
management report, letter or similar writing furnished to the Companies by the
accountants in respect of the systems, operations, financial condition or
properties of the Companies.
(e) Pro Forma Projections. The Borrower shall deliver to the Administrative
Agent and the Lenders, within ninety (90) days after the end of each Fiscal Year
of the Borrower, annual pro forma projections of the Companies for the then
current Fiscal Year, to be in form and detail acceptable to the Administrative
Agent and presented on a quarterly year to date basis.
(f) Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders (or give notice of the availability thereof
on the SEC Edgar website), as soon as available, (i) copies of Form 10 Q
quarterly reports, Form 10 K annual reports and Form 8 K current reports,
(ii) notice of (and upon the request of the Administrative Agent, copies of) any
other filings made by the Borrower with the SEC, and (iii) notice of (and, upon
the request of the Administrative Agent, copies of) any other information that
is provided by the Borrower to its shareholders generally.
(g) Reporting Periods. If, at any time, the information set forth on
Schedule 5.3 hereto becomes inaccurate, or does not set forth each Quarterly
Reporting Period for the following Fiscal Year of the Borrower, the Borrower
shall promptly deliver to the Administrative Agent a replacement Schedule 5.3
that includes such additional or corrected information, in form and substance
satisfactory to Lender.
(h) Beneficial Ownership Certification. On or promptly after any time at which
the Borrower or any Subsidiary becomes subject to the Beneficial Ownership
Regulation, a completed Beneficial Ownership Certification in form and substance
acceptable to the Administrative Agent.
(i) Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition,
66



--------------------------------------------------------------------------------



properties and operations of any Company as the Administrative Agent or such
Lender may from time to time reasonably request, which information shall be
submitted in form and detail satisfactory to the Administrative Agent or such
Lender and certified by a Financial Officer of the Company or Companies in
question.
Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable notice to such Company) permit the
Administrative Agent or any Lender, or any representative of the Administrative
Agent or such Lender, to examine such Company’s books and records and to make
excerpts therefrom and transcripts thereof.
Section 5.5. Franchises; Change in Business.
(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof.
(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.
Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall fail to
satisfy any minimum funding requirements under Code Section 412 or incur any
liability to the PBGC (other than premiums payable in the ordinary course), in
connection with any Pension Plan in either case which would result in a Material
Adverse Effect. The Borrower shall furnish to the Administrative Agent and the
Lenders as soon as possible and in any event within thirty (30) days after any
Company knows or has reason to know that any Reportable Event with respect to
any Pension Plan has occurred, a statement of a Financial Officer of such
Company, setting forth details as to such Reportable Event and the action that
such Company proposes to take with respect thereto, together with a copy of the
notice of such Reportable Event given to the PBGC if a copy of such notice is
available to such Company. The Borrower shall promptly notify the Administrative
Agent of any taxes assessed, proposed to be assessed or that the Borrower has
reason to believe are likely to be assessed against a Company by the Internal
Revenue Service with respect to any ERISA Plan, if any such actual, proposed or
possible assessment would result in a Material Adverse Effect. As soon as
practicable, and in any event within twenty (20) days, after any Company shall
become aware that an ERISA Event shall have occurred that could reasonably be
expected to result in a Material Adverse Effect, such Company shall provide the
Administrative Agent with notice of such ERISA Event with a certificate by a
Financial Officer of such Company setting forth the details of the event and the
action such Company or another Controlled Group member proposes to take with
respect thereto. The Borrower shall, at the reasonable request of the
Administrative Agent, deliver or cause to be delivered to the Administrative
Agent true and correct copies of any documents relating to the ERISA Plan of any
Company.
67



--------------------------------------------------------------------------------



Section 5.7. Financial Covenants.
(a) Net Leverage Ratio. The Borrower shall not suffer or permit at any time the
Net Leverage Ratio, as of the end of any Quarterly Reporting Period, to exceed
4.50 to 1.00.
(b) Interest Coverage Ratio. The Borrower shall not suffer or permit at any time
the Interest Coverage Ratio, as of the end of any Quarterly Reporting Period, to
be less than 3.00 to 1.00.
Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:
(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;
(b) any loans or other credit granted to, or Capitalized Lease Obligations
entered into by, any Company for the purchase or lease of fixed assets (and
refinancings of such loans, credit or Capitalized Lease Obligations), which
loans, credit and Capitalized Lease Obligations shall only be secured by the
fixed assets being purchased or leased, so long as the aggregate principal
amount of all such loans and Capitalized Lease Obligations for all Companies
shall not exceed Twenty Million Dollars ($20,000,000) at any time outstanding;
(c) the Indebtedness existing on the First Amendment Effective Date, in addition
to the other Indebtedness permitted to be incurred pursuant to this Section 5.8,
as set forth in Schedule 5.8 hereto (and any extension, renewal or refinancing
thereof but only to the extent that the principal amount thereof does not
increase after the Closing Date);
(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;
(e) loans to, and guaranties of Indebtedness of, a Foreign Subsidiary by a
Credit Party in an aggregate amount not to exceed Fifteen Million Dollars
($15,000,000) at any time outstanding;
(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
(g) [Intentionally Omitted]; and
(h) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Twenty Million
Dollars ($20,000,000) at any time outstanding.
Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:
68



--------------------------------------------------------------------------------



(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;
(b) other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;
(c) any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and affiliates thereof);
(d) the Liens existing on the First Amendment Effective Date as set forth in
Schedule 5.9 hereto and replacements, extensions, renewals, refundings or
refinancings thereof, but only to the extent that the amount of debt secured
thereby, and the amount and description of property subject to such Liens, shall
not be increased;
(e) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired,
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;
(f) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;
(g) Liens securing Indebtedness of a Foreign Subsidiary permitted pursuant to
Section 5.8(e) hereof; or
(h) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed Five Million Dollars ($5,000,000) at
any time.
No Company shall enter into any contract or agreement (other than (a) a contract
or agreement entered into in connection with the purchase or lease of fixed
assets that prohibits Liens on such fixed assets, (b) customary software license
agreements that prohibit Liens on such agreement or the assets subject thereto
or (c) other leases, licenses and other agreements (i) entered into in the
ordinary course of business, (ii) with respect to which (x) the value of the
assets subject thereto, (y) the consideration payable by the applicable Company
thereunder, and/or (z) the value of the benefits to be received by the
applicable Company in connection therewith, does not in the aggregate exceed
$5,000,000 and (iii) that contain a customary provision prohibiting Liens on
such lease, license or other agreement or the assets subject
69



--------------------------------------------------------------------------------



thereto; provided, that with respect to the foregoing clauses (a)-(c), such
prohibition is limited to the relevant lease, license, contract or other
agreement and/or the assets subject thereto, as the case may be; provided,
further, that with respect to the foregoing clause (c), the applicable Company
shall negotiate diligently in good faith prior to entering into any such lease,
license or other agreement to remove any prohibition on Liens on such lease,
license or other agreement or the assets subject thereto) that would prohibit
the Administrative Agent or the Lenders from acquiring a security interest,
mortgage or other Lien on, or a collateral assignment of, any of the property or
assets of such Company.


Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.
Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:
(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;
(ii) any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;
(iii) any investment in (A) commercial paper or securities that at the time of
such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s, (B) other Cash
Equivalents, or (C) any other investment made in accordance with the Borrower
Investment Policy;
(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;
(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) and to the extent not in excess of $2,500,000 at any time
outstanding in the aggregate with respect to the Companies, guaranties of trade
accounts payable in the ordinary course of business and guaranties of
obligations under agreements by which a third party provides a drafts payable
program with respect to such accounts payable for the applicable Company, in
each case of, a Company from or by a Company so long as each such Company is a
Credit Party;
70



--------------------------------------------------------------------------------



(vi) loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(e) hereof) of, a Foreign Subsidiary from or by a Credit Party;
(vii) investments by the Borrower and the other Companies in the capital stock
of their Foreign Subsidiaries in an aggregate amount not to exceed Five Million
Dollars ($5,000,000) at any time outstanding;
(viii) any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
One Million Dollars ($1,000,000) at any time outstanding;
(ix) advances in the form of progress payments, prepaid rent or security
deposits;
(x) investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;
(xi) Investments in Hedge Agreements, so long as such Hedge Agreement shall have
been entered into in the ordinary course of business and not for speculative
purposes; or
(xii) other investments in an aggregate amount for all of the Companies not to
exceed Seven Million Five Hundred Thousand Dollars ($7,500,000) during any
Fiscal Year of the Borrower.
For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account replacements, redemptions and return of capital.
Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or Dispose of any assets to any Person, and
whether effected pursuant to a Division or otherwise, other than in the ordinary
course of business, except that, if no Default or Event of Default shall then
exist or immediately thereafter shall begin to exist:
(a) a Company (other than the Borrower) may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or
(ii) any one or more Guarantors of Payment (provided that at least one Guarantor
of Payment shall be the continuing or surviving Person);
(b) a Company may Dispose of any of its assets to (i) the Borrower or (ii) any
Guarantor of Payment;
(c) a Company (other than a Credit Party) may merge with or otherwise Dispose of
any of its assets to any other Company;
71



--------------------------------------------------------------------------------



(d) a Company may Dispose of any assets that are obsolete or no longer useful in
such Company’s business or the subject of a condemnation or, subject to the
insurance payment provisions of Section 5.1 hereof, casualty loss;
(e) a Company may transfer cash or other property or otherwise make payments in
connection with transactions permitted under Sections 5.8, 5.11, 5.13 and 5.15
under this Agreement; and
(f) other Dispositions consummated by one or more of the Companies in any Fiscal
Year in an aggregate amount not to exceed 10% of Consolidated Total Assets as
determined as of the last day of the immediately preceding Fiscal Year.
Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as:
(a) [Intentionally Omitted]; or
(b) such Acquisition meets all of the following requirements:
(i) in the case of an Acquisition that involves a merger, amalgamation or other
combination including the Borrower, the Borrower shall be the surviving entity;
(ii) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;
(iii) the business to be acquired shall be similar, or related to, or incidental
to the lines of business of the Companies;
(iv) the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition;
(v) no Default or Event of Default shall exist prior to or, after giving
pro forma effect to such Acquisition, thereafter shall begin to exist;
(vi) the Borrower shall have provided to the Administrative Agent and the
Lenders, at least five Business Days prior to such Acquisition, in form and
substance satisfactory to the Administrative Agent, historical financial
statements of the target entity and a pro forma financial statement of the
Companies accompanied by a certificate of a Financial Officer showing pro forma
compliance with Section 5.7 hereof, both before and after giving effect to the
proposed Acquisition;
(vii) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and
72



--------------------------------------------------------------------------------



(viii) the aggregate Consideration paid by the Companies, when added to all
other Acquisitions for all Companies, would not exceed the aggregate amount of
One Hundred Million Dollars ($100,000,000) for the twelve month period ending
with the month in which such Acquisition is consummated; provided, however, that
the Net Leverage Ratio for the most recently ended reporting period for which
the Administrative Agent has received a Compliance Certificate, immediately
before and after giving pro forma effect to such Acquisition, shall be less than
3.75 to 1.00; provided, further, that each such pro forma determination shall be
made as if such Acquisition (and related transactions, including the incurrence
of any Indebtedness in connection therewith) was consummated on the first day of
the applicable four-quarter period for which the Net Leverage Ratio is being
determined.
Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:
(a) a Default or Event of Default has occurred hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing is determined for any reason to have not been true and complete
cease in any material respect when made;
(b) the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, might
have a Material Adverse Effect; or
(c) the Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.
Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except, that so long as (x) the Net
Leverage Ratio would not exceed 3.75 to 1.00 (as of the date of a Capital
Distribution and giving pro forma effect thereto) and (y) no Default or Event of
Default exists or would result therefrom, the Companies may make Capital
Distributions.; provided, however, that notwithstanding the foregoing or
anything to the contrary set forth herein, no Company shall repurchase, acquire,
redeem or retire any of its capital stock or other equity interests prior to the
2020 Term Loan Maturity Date and the repayment of all of the 2020 Term Loans
(including all principal and interest owing in respect thereof).
Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where the failure to comply would
not result in a material expenditure or loss to such Company. The Borrower shall
furnish to the Administrative Agent and the Lenders, promptly after receipt
thereof, a copy of any material notice any Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has
73



--------------------------------------------------------------------------------



been filed or is threatened against such Company, any real property in which
such Company holds any interest or any past or present operation of such
Company. No Company shall allow the release or disposal of hazardous waste,
solid waste or other wastes on, under or to any real property in which any
Company holds any ownership interest or performs any of its operations, in
violation of any Environmental Law, except where the release or disposal or the
failure to comply would not result in a material expenditure or loss to such
Company. As used in this Section 5.16, “litigation or proceeding” means any
demand, claim, notice, suit, suit in equity action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise. The Borrower shall defend, indemnify and hold the
Administrative Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.
Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a Person that is not an Affiliate; provided that the
foregoing shall not prohibit the payment of customary and reasonable employment
and severance arrangements with its employees and directors’ fees to directors
who are not employees of a Company or an Affiliate.
Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
and its use of Letters of Credit shall be for working capital and other general
corporate purposes of the Companies and for the refinancing of existing
Indebtedness and for Acquisitions permitted hereunder. Notwithstanding the
foregoing or anything to the contrary set forth herein, neither the Borrower nor
any Affiliate thereof shall use any proceeds of any Loan or Letter of Credit to
pay or otherwise consummate a Capital Distribution. The Borrower will not
request any Loan or Letter of Credit, and will not use, and the Borrower will
ensure that the other Companies, and its or their respective directors,
officers, employees and agents, shall not use, the proceeds of any Loan or
Letter of Credit in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws. The Borrower will not,
directly or indirectly, use the proceeds of the Loans or any Letter of Credit,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).
Section 5.19. Corporate Names and Locations of Collateral. No Company shall
(a) change its corporate name, (b) consummate a Division or (c) change its
state, province or other jurisdiction, or form of organization, or extend or
continue its existence in or to any other jurisdiction (other than its
jurisdiction of organization at the date of this Agreement); unless, in
74



--------------------------------------------------------------------------------



each case, the Borrower shall have provided the Administrative Agent and the
Lenders with at least ten (10) days prior written notice thereof. The Borrower
shall also:
(i) provide written notice to the Administrative Agent within forty five
(45) days after the end of each of the first three fiscal quarters of each
Fiscal Year of the Borrower and within ninety (90) days after the end of each
Fiscal Year of the Borrower, of any interest (including but not limited to any
fee simple or leasehold interest) in any real property (including the name of
any landlord (other than a retail store landlord) and the address of any such
real property and whether such location will have or could reasonably be
expected to have at any time Inventory and Equipment (excluding leasehold
improvements) of the Credit Parties having an aggregate value in excess of Five
Hundred Thousand Dollars ($500,000)) not previously disclosed on Schedule 6.9
hereto or previously disclosed in writing by the Borrower to the Administrative
Agent pursuant to this Section 5.19, and upon the Administrative Agent’s receipt
of such written notice from the Borrower, such interest in real property so
disclosed in such written notice shall be deemed to be included on Schedule 6.9
hereto;
(ii) promptly notify the Administrative Agent of any change in the location of
the office where any Company’s records pertaining to its Accounts are kept; and
(iii) promptly notify the Administrative Agent any change in the location of any
Company’s chief executive office.
In the event of any of the foregoing or if otherwise deemed appropriate by the
Administrative Agent, the Administrative Agent is hereby authorized to file new
U.C.C. Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s sole discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral. The Borrower shall pay all filing and recording
fees and taxes in connection with the filing or recordation of such U.C.C.
Financing Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.
(a) Guaranties and Security Documents. Each Domestic Subsidiary (that is not a
Dormant Subsidiary) created, acquired or held subsequent to the Closing Date
(including as a result of a Division, with respect to each applicable Division
Successor), shall promptly execute and deliver to the Administrative Agent, for
the benefit of the Lenders, a Guaranty of Payment (or a Guaranty of Payment
Joinder) of all of the Obligations and a Security Agreement (or a Security
Agreement Joinder) such agreements to be prepared by the Administrative Agent
and in form and substance acceptable to the Administrative Agent, along with any
such other supporting documentation, Security Documents, corporate governance
and authorization documents, and an opinion of counsel as may be deemed
necessary or advisable by the Administrative Agent. With respect to a Subsidiary
that has been classified as a Dormant
75



--------------------------------------------------------------------------------



Subsidiary, at such time that such Subsidiary no longer meets the requirements
of a Dormant Subsidiary, the Borrower shall provide to the Administrative Agent
prompt written notice thereof, and shall provide, with respect to such
Subsidiary, all of the documents referenced in the foregoing sentence.
(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first tier Foreign Subsidiary of the
Borrower or a Domestic Subsidiary (including as a result of a Division, with
respect to each applicable Division Successor), the Borrower shall deliver to
the Administrative Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) owned by a Credit Party pursuant to
the terms of a Pledge Agreement prepared by the Administrative Agent and in form
and substance satisfactory to the Administrative Agent, and executed by the
appropriate Credit Party; provided that no such pledge shall include (i) shares
of capital stock or other equity interests of any Foreign Subsidiary that is not
a first tier Foreign Subsidiary, (ii) shares of voting capital stock or other
voting equity interests in any first tier Foreign Subsidiary in excess of sixty
five percent (65%) of the total outstanding shares of voting capital stock or
other voting equity interest of such first tier Foreign Subsidiary and (iii)
shares of capital stock or other equity interests of any first tier Foreign
Subsidiary that is a Dormant Subsidiary; provided, that with respect to a first
tier Foreign Subsidiary that has been classified as a Dormant Subsidiary, at
such time that such first tier Foreign Subsidiary no longer meets the
requirements of a Dormant Subsidiary, the Borrower shall provide to the
Administrative Agent prompt written notice thereof, and, subject to Section
5.20(b)(ii) above, shall provide, with respect to such first tier Foreign
Subsidiary, share certificates (or other evidence of equity) and a Pledge
Agreement as referenced in the foregoing sentence.
(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrower’s cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof. Notwithstanding the foregoing, if the Administrative Agent, in its
reasonable discretion, after consultation with the Borrower, determines that the
cost of perfecting in a foreign jurisdiction, the security interest of the
Administrative Agent, for the benefit of the Lenders, in the Pledged Securities
relating to any Foreign Subsidiary, (i) is impractical or cost prohibitive or
(ii) the benefits obtained by such action are outweighed by the burdens of
obtaining the same, then the Administrative Agent may agree to forego (until
such time as the
76



--------------------------------------------------------------------------------



Administrative Agent determines it is practical to so perfect such interest) the
foreign perfection of such security interest.
Section 5.21. Collateral. Each Credit Party shall:
(a) at all reasonable times and, except after the occurrence and during the
continuance of an Event of Default, upon reasonable notice, allow the
Administrative Agent and the Lenders by or through any of the Administrative
Agent’s officers, agents, employees, attorneys or accountants to (i) examine,
inspect and make extracts from such Credit Party’s books and other records,
including, without limitation, the tax returns of such Credit Party,
(ii) arrange for verification of such Credit Party’s Accounts, under reasonable
procedures, directly with Account Debtors or by other methods, and (iii) examine
and inspect such Credit Party’s Inventory and Equipment, wherever located;
(b) promptly furnish to the Administrative Agent or any Lender upon request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of such Credit
Party’s Accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Administrative
Agent or such Lender may request;
(c) promptly notify the Administrative Agent in writing upon the acquisition or
creation of any Account (other than any tax refund), in excess of One Million
Dollars ($1,000,000) with respect to which the Account Debtor is the United
States or any other Governmental Authority, or any business that is located in a
foreign country;
(d) promptly notify the Administrative Agent in writing upon the acquisition or
creation by any Credit Party of a Deposit Account or Securities Account not
listed on the notice provided to the Administrative Agent pursuant to
Section 6.19 hereof, and, prior to or simultaneously with the creation of such
Deposit Account or Securities Account, provide for the execution of a Deposit
Account Control Agreement or Securities Account Control Agreement with respect
thereto, if required by the Administrative Agent or the Required Lenders;
provided that a Control Agreement shall not be required for a Deposit Account or
Securities Account (i) that constitutes Excluded Collateral, (ii) so long as no
Event of Default has occurred and is continuing, that is a retail store Deposit
Account provided that the aggregate amount maintained in all such retail store
Deposit Accounts does not exceed Five Million Dollars ($5,000,000) for any two
consecutive Business Days during the ninety (90) day period immediately
preceding such time of determination, or (iii) that is a disbursement account
that automatically has a zero balance at the end of each day;
(e) subject to Section 4.3(c), with respect to any Equipment or Inventory of a
Credit Party located at a location of a third party (other than another Credit
Party), use commercially reasonable efforts to cause to be executed any
Landlord’s Waiver, Bailee’s Waiver, Processor’s Waiver, Consignee’s Waiver or
similar document or notice that may be required by the Administrative Agent or
the Required Lenders; provided that a Credit Party shall not be required to
deliver a Landlord’s Waiver, Bailee’s Waiver, Processor’s Waiver,
77



--------------------------------------------------------------------------------



Consignee’s Waiver or similar document for any Equipment or Inventory located at
such location to the extent that the aggregate value of all Equipment (excluding
leasehold improvements) and Inventory of all Companies maintained at such
location does not exceed Five Hundred Thousand Dollars ($500,000);
(f) promptly notify the Administrative Agent and the Lenders in writing of any
information that such Credit Party has or may receive with respect to the
Collateral that might reasonably be determined to materially and adversely
affect the value thereof or the rights of the Administrative Agent and the
Lenders with respect thereto;
(g) maintain such Credit Party’s Equipment used in its business in good
operating condition and repair, ordinary wear and tear and obsolescence
excepted, making all necessary replacements thereof so that the value and
operating efficiency thereof shall at all times be maintained and preserved;
(h) deliver to the Administrative Agent, to hold as security for the Secured
Obligations all certificated Investment Property owned by such Credit Party, to
the extent not otherwise excluded from such requirements hereunder, in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent, or in the event such Investment Property is in the
possession of a Securities Intermediary or credited to a Securities Account, to
the extent not otherwise excluded from such requirements hereunder, execute with
the related Securities Intermediary a Securities Account Control Agreement over
such Securities Account in favor of the Administrative Agent, for the benefit of
the Lenders, in form and substance satisfactory to the Administrative Agent;
(i) provide to the Administrative Agent, when each Compliance Certificate is due
(as necessary), a list of any patents, trademarks or copyrights that have been
federally registered by such Credit Party since delivery of the last Compliance
Certificate, and provide for the execution of an appropriate Intellectual
Property Security Agreement; and
(j) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral.
Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. Such U.C.C. Financing Statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Administrative Agent may determine, in its reasonable discretion, is
necessary, advisable or prudent to ensure that the perfection of the security
interest in the Collateral granted to the Administrative Agent herein,
including, without limitation, describing such property as “all assets” or “all
personal property, whether now owned or hereafter acquired. If certificates of
78



--------------------------------------------------------------------------------



title or applications for title are issued or outstanding with respect to any of
the Inventory or Equipment of any Credit Party with an aggregate value in excess
of Five Hundred Thousand Dollars ($500,000), such Credit Party shall, upon
request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent, and (ii) deliver such certificate or application to the
Administrative Agent and cause the interest of the Administrative Agent, for the
benefit of the Lenders, to be properly noted thereon. Each Credit Party hereby
authorizes the Administrative Agent or the Administrative Agent’s designated
agent (but without obligation by the Administrative Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default or Event
of Default), and the Borrower shall promptly repay, reimburse, and indemnify the
Administrative Agent and the Lenders for any and all Related Expenses. If any
Credit Party fails to keep and maintain its Equipment (other than Equipment that
is obsolete or no longer useful in such Credit Party’s business) in good
operating condition, ordinary wear and tear excepted, the Administrative Agent
may (but shall not be required to) so maintain or repair all or any part of such
Credit Party’s Equipment and the cost thereof shall be a Related Expense. All
Related Expenses are payable to the Administrative Agent upon demand therefor;
the Administrative Agent may, at its option, debit Related Expenses directly to
any Deposit Account of a Company located at the Administrative Agent or thedraw
Revolving Loans.
Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. Except as notice therefor is otherwise provided for
herein or in any Security Document, the Borrower shall provide the
Administrative Agent with prompt written notice with respect to any personal
property constituting Collateral (other than in the ordinary course of business
and excluding Accounts, Inventory, Equipment and General Intangibles and other
property acquired in the ordinary course of business) acquired by any Credit
Party subsequent to the Closing Date. In addition to any other right that the
Administrative Agent and the Lenders may have pursuant to this Agreement or
otherwise, upon written request of the Administrative Agent, whenever made, the
Borrower shall, and shall cause each Guarantor of Payment to, grant to the
Administrative Agent, for the benefit of the Lenders, as additional security for
the Secured Obligations, a first Lien on any personal property of the Borrower
and each Guarantor of Payment constituting Collateral (other than for leased
equipment or equipment subject to a purchase money security interest in which
the lessor or purchase money lender of such equipment holds a first priority
security interest, in which case, the Administrative Agent shall have the right
to obtain a security interest junior only to such lessor or purchase money
lender), including, without limitation, such property acquired subsequent to the
Closing Date, in which the Administrative Agent does not have a first priority
Lien. The Borrower agrees that, within twenty (20) days after the date of such
written request, to secure all of the Secured Obligations by delivering to the
Administrative Agent security agreements, intellectual property security
agreements and pledge agreements with respect to any of the Credit Parties and
relating to the Collateral. In addition, the Borrower agrees that, within thirty
(30) days after the date of such written request, it will use commercially
reasonable efforts to deliver to the Administrative Agent such documents,
instruments or agreements or such thereof as the Administrative Agent may
require with respect to any of the Credit Parties and relating to perfection of
the security
79



--------------------------------------------------------------------------------



interest of the Administrative Agent in the Collateral. The Borrower shall pay
all recordation, legal and other expenses in connection therewith.
Section 5.23. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non assignment provisions in license agreements, leases or other agreements
entered in the ordinary course of business and consistent with past practices,
or (iii) customary restrictions in license agreements, security agreements
securing Indebtedness, or capital leases, of a Company to the extent such
restrictions shall only restrict the transfer of the property subject to such
license agreement, security agreement, mortgage or lease.
Section 5.24. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants, representations and agreements contained
therein shall be more restrictive than the covenants, representations and
agreements set forth herein, then the Companies shall immediately be bound
hereunder (without further action) by such more restrictive covenants,
representations and agreements with the same force and effect as if such
covenants, representations and agreements were written herein for as long as
such more restrictive provisions are applicable to such Company with respect to
such Material Indebtedness Agreement. In addition to the foregoing, the Borrower
shall provide prompt written notice to the Administrative Agent of the creation
or existence of any Material Indebtedness Agreement that has such more
restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by the Administrative Agent), execute and deliver to the
Administrative Agent an amendment to this Agreement that incorporates such more
restrictive provisions for as long as such more restrictive provisions are
applicable to such Company with respect to such Material Indebtedness Agreement,
with such amendment to be in form and substance satisfactory to the
Administrative Agent.
Section 5.25. Guaranty Under Material Indebtedness Agreement. No Company (other
than the Borrower) shall be or become a primary obligor or Guarantor of the
Indebtedness incurred pursuant to any Material Indebtedness Agreement unless
such Company shall also be a Guarantor of Payment under this Agreement prior to
or concurrently therewith.
Section 5.26. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Company shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.
Section 5.27. Fiscal Year of Borrower. The Borrower shall not change the date of
its Fiscal Year ends listed on Schedule 5.3 hereto without the prior written
consent of the Administrative Agent.
80



--------------------------------------------------------------------------------



Section 5.28. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re record, file, re file, register and re register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.
Section 5.29. Contributions to the Sleep Number Executive Investment Plan Trust.
The Borrower will not, and will not permit any Subsidiary to, make any
contribution or other deposit of cash or other property to the Sleep Number
Executive Investment Plan Trust other than the deposit of actual deferrals of
compensation made by or on behalf of employees of the Borrower and the
Subsidiaries who are participants in the Sleep Number Executive Investment Plan,
pursuant to the terms of the Sleep Number Executive Investment Plan.
Section 5.30. Compliance with Laws. The Borrower will, and will cause each
Company to, (i) comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions and (ii) perform its obligations under material agreements to which it
is a party, in each case under clause (i) and (ii) above to the extent a failure
to do so would reasonably be expected to have a Material Adverse Effect.
Article VI
REPRESENTATIONS AND WARRANTIES
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions as of the Closing Date where the character of its property or its
business activities makes such qualification necessary, except where a failure
to so qualify would not reasonably be expected to have a Material Adverse
Effect. Schedule 6.1 hereto sets forth, as of the Closing Date, each Subsidiary
of the Borrower (and whether such Subsidiary is a Dormant Subsidiary), its state
(or jurisdiction) of formation, its relationship to the Borrower, including the
percentage of each class of stock or other equity interest owned by a Company,
each Person that owns the stock or other equity interest of each Company, its
tax identification number, the location of its chief executive office and its
principal place of business. Except as set forth on Schedule 6.1 hereto, as of
the Closing Date the Borrower, directly or indirectly, owns all of the equity
interests of each of its Subsidiaries.
Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan
81



--------------------------------------------------------------------------------



Documents to which each Credit Party is a party have been duly authorized and
approved by such Credit Party’s board of directors or other governing body, as
applicable, and are the legal, valid and binding obligations of such Credit
Party, enforceable against such Credit Party in accordance with their respective
terms, except to the extent that enforcement thereof may be limited by an
applicable bankruptcy, insolvency or similar laws now or hereafter in effect
affecting creditors’ rights generally and by general principles of equity. The
execution, delivery and performance of the Loan Documents do not conflict with,
result in a breach in any of the provisions of, constitute a default under, or
result in the creation of a Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of any Company under the provisions of, such
Company’s Organizational Documents or any material agreement to which such
Company is a party.
Section 6.3. Compliance with Laws and Contracts. Each Company:
(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;
(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;
(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect; and
(d) is in compliance, in all material respects, with the Patriot Act.
Section 6.4. Litigation and Administrative Proceedings. Except as disclosed in
writing to the Administrative Agent, there are (a) no lawsuits, actions,
investigations, examinations or other proceedings pending or threatened against
any Company, or in respect of which any Company may have any liability, in any
court or before or by any Governmental Authority, arbitration board, or other
tribunal that could reasonably be expected to have a Material Adverse Effect,
(b) no orders, writs, injunctions, judgments, or decrees of any court or
Governmental Authority to which any Company is a party or by which the property
or assets of any Company are bound that could reasonably be expected to have a
Material Adverse Effect, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining that could reasonably be expected to have a Material Adverse Effect
not fully covered by insurance and which is likely to result in any material
adverse change in the Borrower’s or any Subsidiary’s business, operations,
properties or assets or its condition, financial or otherwise.
82



--------------------------------------------------------------------------------



Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof. As of the Closing Date, the
Companies own the real estate listed on Schedule 6.5 hereto.
Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company, except for any such U.C.C. Financing Statement
as to which the referenced secured party has provided written authorization to
be terminated; (b) there is and will be no mortgage or charge outstanding
covering any real property of any Company; and (c) no real or personal property
of any Company is subject to any Lien of any kind. The Administrative Agent, for
the benefit of the Lenders, upon the filing of the U.C.C. Financing Statements
and taking such other actions necessary to perfect its Lien against collateral
of the corresponding type as authorized hereunder, will have a valid and
enforceable first Lien on the collateral securing the Obligations (other than
(x) with respect to Commercial Tort Claims, (y) as otherwise specifically
provided pursuant to Section 5.9 hereof and (z) as enforceability may be limited
by Section 9-408 of the UCC with respect to commercially available software
license agreements or certain other general intangibles subject to such Section
9-408). No Company has entered into any contract or agreement (other than (a) a
contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets, (b) customary software
license agreements that prohibit Liens on such agreement or the assets subject
thereto or (c) other leases, licenses and other agreements (i) entered into in
the ordinary course of business, (ii) with respect to which (x) the value of the
assets subject thereto, (y) the consideration payable by the applicable Company
thereunder, and/or (z) the value of the benefits to be received by the
applicable Company in connection therewith, does not in the aggregate exceed
$5,000,000 and (iii) that contain a customary provision prohibiting Liens on
such lease, license or other agreement or the assets subject thereto; provided,
that with respect to the foregoing clauses (a)-(c), such prohibition is limited
to the relevant lease, license, contract or other agreement and/or the assets
subject thereto, as the case may be; provided, further, that with respect to the
foregoing clause (c), the applicable Company shall negotiate diligently in good
faith prior to entering into any such lease, license or other agreement to
remove any prohibition on Liens on such lease, license or other agreement or the
assets subject thereto) that exists on or after the Closing Date that would
prohibit the Administrative Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company.
Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein. The provision for taxes on
the books of each Company is adequate for all years not closed by applicable
statutes and for the current Fiscal Year.
Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in
83



--------------------------------------------------------------------------------



which any Company owns or operates, or has owned or operated, a facility or
site, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other wastes, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise, except where the release or disposal or
the failure to comply would not result in a material expenditure or loss to such
Company. No material litigation or proceeding arising under, relating to or in
connection with any Environmental Law or Environmental Permit is pending or, to
the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being remediated in accordance with
Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law, except where the release or disposal or the failure to comply
would not result in a material expenditure or loss to such Company. As used in
this Section 6.8, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any Governmental Authority or private Person, or otherwise.
Section 6.9. Locations. Schedule 6.9 sets forth, as of the Closing Date, (x) the
address of each location (including third party locations) where assets of the
Companies exceed Five Hundred Thousand Dollars ($500,000) and (y) each Company’s
chief executive office.  Schedule 6.9 hereto further specifies whether each
location, as of the Closing Date, (a) is owned by the Companies, (b) is leased
by a Company from a third party or (c) is the location of a bailee, processor or
consignee of a Company, and, in the case of the foregoing clauses (b) and (c),
if a Landlord’s Waiver, Bailee’s Waiver, Processor’s Waiver or Consignee’s
Waiver has been requested.
Section 6.10. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.
Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred with respect to
an ERISA Plan that could reasonably be expected to have a Material Adverse
Effect. Except as could not reasonably be expected to have a Material Adverse
Effect, (a) full payment has been made of all amounts that each Controlled Group
member is required, under applicable law or under the governing documents, to
have paid as a contribution to or a benefit under each ERISA Plan; (b) the
liability of each Controlled Group member with respect to each ERISA Plan has
been fully funded based upon reasonable and proper actuarial assumptions, has
been fully insured, or has been fully reserved for on its financial statements,
and (c) no changes have occurred or are expected to
84



--------------------------------------------------------------------------------



occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan. With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a), except as could not reasonably be expected
to have a Material Adverse Effect, (i) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(ii) the ERISA Plan and any associated trust have been amended to comply with
all such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (iii) the ERISA
Plan and any associated trust have received a favorable determination letter
from the Internal Revenue Service or is in the form of a prototype or volume
submitter plan that is the subject of a favorable opinion letter from the
Internal Revenue Service, unless the ERISA Plan was first adopted at a time for
which the above described “remedial amendment period” has not yet expired and
subject to changes the Internal Revenue Service makes to the determination
letter process; (iv) the ERISA Plan currently satisfies the requirements of Code
Section 410(b); and (v) no contribution made to the ERISA Plan is subject to an
excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”, as amended) does not exceed the
fair market value of Pension Plan assets by an amount that would reasonably be
expected to have a Material Adverse Effect. The Borrower represents that, as of
the date hereof and throughout the term of this Agreement, no Credit Party is
(1) an employee benefit plan subject to Title I of ERISA, (2) a plan or account
subject to Section 4975 of the Code; (3) an entity deemed to hold “plan assets”
of any such plans or accounts for purposes of ERISA or the Code; or (4) a
“governmental plan” within the meaning of ERISA.
Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing (other than any filing or recording necessary to perfect any Lien
granted to the Lenders hereunder) registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.
Section 6.13. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature. Each Company is Solvent.
Section 6.14. Financial Statements. The audited Consolidated financial
statements of the Borrower for the Fiscal Year ended December 31, 2016, and the
unaudited Consolidated
85



--------------------------------------------------------------------------------



financial statements of the Borrower for the Quarterly Reporting Period ended
September 30, 2017, furnished to the Administrative Agent and the Lenders, are
true and complete, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or, except
as required by GAAP, any change in any Company’s accounting procedures.
Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.
Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts
(a) through (g) above, if violated, breached, or terminated for any reason,
would have or would be reasonably expected to have a Material Adverse Effect.
Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
material infringement of valid rights of others to any of the foregoing.
Schedule 6.17 hereto sets forth all patents, trademarks, copyrights and service
marks owned by each Company which are federally registered as of the Closing
Date and all material license agreements of any the foregoing by any Company to
another party, as of the Closing Date.
Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
required by the National Flood Insurance Reform Act of 1994) and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies. Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in detail the amount and type of
such insurance.
86



--------------------------------------------------------------------------------



Section 6.19. Deposit Accounts and Securities Accounts. The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which any Credit Party maintains
Deposit Accounts or Securities Accounts as of the Closing Date, which list
correctly identifies the name, address and telephone number of each such
financial institution or Securities Intermediary, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.
Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.
Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.
Section 6.22. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.
Section 6.23. Anti-Corruption Laws; Sanctions. Each of the Companies and its
respective officers and employees, and to the knowledge of the Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions, except where the failure to be in compliance would not have a
Material Adverse Effect. The Borrower has implemented and maintains in effect
for itself, and the other Companies policies and procedures designed to promote
compliance by the Borrower, and the other Companies, and their respective
officers, employees, directors, and agents, with Anti-Corruption Laws and
applicable Sanctions. None of the Companies, or to the knowledge of the
Borrower, any directors, officer, employee, agent, or affiliate of a Company is
an individual or entity that is, or is 50% or more owned (individually or in the
aggregate, directly or indirectly) or controlled by individuals or entities
(including any agency, political subdivision or instrumentality of any
government) that are (i) the target of any Sanctions or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions (as of the date hereof, Crimea, Cuba, Iran, North Korea and
Syria).
Section 6.24. Anti-Money Laundering Compliance. The Borrower shall, and shall
cause each other Company to, provide such information and take such actions as
are reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
anti-money laundering laws and regulations.
Section 6.25. EEA Financial Institution. No Credit Party is an EEA Financial
Institution.
Article VII
87



--------------------------------------------------------------------------------



SECURITY
Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.
Section 7.2. Collections and Receipt of Proceeds by Borrower.
(a) Prior to the exercise by the Administrative Agent and the Required Lenders
of their rights under Article IX hereof, both (i) the lawful collection and
enforcement of all of the Borrower’s Accounts, and (ii) the lawful receipt and
retention by the Borrower of all Proceeds of all of the Borrower’s Accounts and
Inventory shall be as the agent of the Administrative Agent and the Lenders.
(b) Upon written notice to the Borrower from the Administrative Agent after the
occurrence and during the continuance of an Event of Default, a Cash Collateral
Account shall be opened by the Borrower at the main office of the Administrative
Agent (or such other office as shall be designated by the Administrative Agent)
and all such lawful collections of the Borrower’s Accounts and such Proceeds of
the Borrower’s Accounts and Inventory shall be remitted daily by the Borrower to
the Administrative Agent in the form in which they are received by the Borrower,
either by mailing or by delivering such collections and Proceeds to the
Administrative Agent, appropriately endorsed for deposit in the Cash Collateral
Account. In the event that such notice is given to the Borrower from the
Administrative Agent, the Borrower shall not commingle such collections or
Proceeds with any of the Borrower’s other funds or property, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
the Administrative Agent, for the benefit of the Lenders. In such case, the
Administrative Agent may, in its sole discretion, and shall, at the request of
the Required Lenders, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, apply all or any portion of the
account balance in the Cash Collateral Account as a credit against (i) the
outstanding principal or interest of the Loans, or (ii) any other Secured
Obligations in accordance with this Agreement. If any remittance shall be
dishonored, or if, upon final payment, any claim with respect thereto shall be
made against the Administrative Agent on its warranties of collection, the
Administrative Agent may charge the amount of such item against the Cash
Collateral Account or any other Deposit Account maintained by the Borrower with
the Administrative Agent or with any other Lender, and, in any event, retain the
same and the Borrower’s interest therein as additional security for the Secured
Obligations. The Administrative Agent may, in its sole discretion, at any time
and from time to time, release funds from the Cash Collateral Account to the
Borrower for use in the Borrower’s business. The balance in the Cash Collateral
Account may be withdrawn by the Borrower upon termination of this Agreement and
payment in full of all of the Secured Obligations (other than unasserted
contingent indemnity obligations).
(c) After the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s written request, the Borrower shall cause all
remittances representing collections and Proceeds of Collateral to be mailed to
a lockbox at a location acceptable to the
88



--------------------------------------------------------------------------------



Administrative Agent, to which the Administrative Agent shall have access for
the processing of such items in accordance with the provisions, terms and
conditions of the customary lockbox agreement of the Administrative Agent.
(d) The Administrative Agent, or the Administrative Agent’s designated agent, is
hereby constituted and appointed attorney in fact for the Borrower with
authority and power to endorse, after the occurrence and during the continuance
of an Event of Default, any and all instruments, documents, and chattel paper
upon the failure of the Borrower to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all of the Secured
Obligations (other than unasserted contingent indemnity obligations) are paid,
(ii) exercisable by the Administrative Agent at any time and without any request
upon the Borrower by the Administrative Agent to so endorse, and
(iii) exercisable in the name of the Administrative Agent or the Borrower. The
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Neither the Administrative
Agent nor the Lenders shall be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.
Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney in fact to
exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations (other than unasserted contingent indemnity
obligations):
(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or the Borrower, any and all of
the Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. The Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. The Administrative Agent shall not be bound or obligated to take any
action to preserve any rights therein against prior parties thereto;
(b) to transmit to Account Debtors, on any or all of the Borrower’s Accounts,
notice of assignment to the Administrative Agent, for the benefit of the
Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Accounts and the amounts owing
thereon;
(c) to transmit to purchasers of any or all of the Borrower’s Inventory (other
than with respect to individual consumers), notice of the Administrative Agent’s
security interest therein, and to request from such purchasers at any time, in
the name of the Administrative Agent or the Borrower, information concerning the
Borrower’s Inventory and the amounts owing thereon by such purchasers;
89



--------------------------------------------------------------------------------



(d) to notify and require Account Debtors on the Borrower’s Accounts and
purchasers of the Borrower’s Inventory on credit granted by the Borrower to make
payment of their obligations to the Borrower directly to the Administrative
Agent;
(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;
(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or the Borrower, and to withdraw any such suit or other
proceeding. The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may require in connection with making legal proof of any Account. The
Borrower agrees to reimburse the Administrative Agent in full for all court
costs and attorneys’ fees and every other cost, expense or liability, if any,
incurred or paid by the Administrative Agent in connection with the foregoing,
which obligation of the Borrower shall constitute Obligations, shall be secured
by the Collateral and shall bear interest, until paid, at the Default Rate;
(g) to take or bring, in the name of the Administrative Agent or the Borrower,
all steps, actions, suits, or proceedings deemed by the Administrative Agent
necessary or desirable to effect the receipt, enforcement, and collection of the
Collateral; and
(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into the Cash
Collateral Account or, at the option of the Administrative Agent, to apply them
as a payment against the Loans or any other Secured Obligations in accordance
with this Agreement.
Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower has executed (or will execute, with respect to future Pledged Notes) an
appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will promptly deposit, but in any event within 30 days after the
date of receipt thereof) such Pledged Note with the Administrative Agent, for
the benefit of the Lenders. The Borrower irrevocably authorizes and empowers the
Administrative Agent, for the benefit of the Lenders, to, after the occurrence
and during the continuance of an Event of Default, (a) ask for, demand, collect
and receive all payments of principal of and interest on the Pledged Notes;
(b) compromise and settle any dispute arising in respect of the foregoing;
(c) execute and deliver vouchers, receipts and acquittances in full discharge of
the foregoing; (d) exercise, in the Administrative Agent’s discretion, any
right, power or privilege granted to the holder of any Pledged Note by the
provisions thereof including, without limitation, the right to demand security
or to waive any default thereunder; (e) endorse the Borrower’s name to each
check or other writing received by the Administrative Agent as a payment or
other proceeds of or otherwise in connection with any Pledged Note; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes, in
each case by suit or otherwise as the Administrative Agent may desire; and
(g) enforce the security, if any, for the
90



--------------------------------------------------------------------------------



Pledged Notes by instituting foreclosure proceedings, by conducting public or
other sales or otherwise, and to take all other steps as the Administrative
Agent, in its discretion, may deem advisable in connection with the forgoing;
provided, however, that nothing contained or implied herein or elsewhere shall
obligate the Administrative Agent to institute any action, suit or proceeding or
to make or do any other act or thing contemplated by this Section 7.4 or
prohibit the Administrative Agent from settling, withdrawing or dismissing any
action, suit or proceeding or require the Administrative Agent to preserve any
other right of any kind in respect of the Pledged Notes and the security, if
any, therefor.
Section 7.5. Commercial Tort Claims. The Borrower has provided to the
Administrative Agent a list of all Commercial Tort Claims of the Companies in
existence as of the Closing Date. If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall, no later than the date the
next Compliance Certificate is due, notify the Administrative Agent thereof in a
writing signed by the Borrower, that sets forth the details thereof and grants
to the Administrative Agent (for the benefit of the Lenders) a Lien thereon and
on the Proceeds thereof, all upon the terms of this Agreement, with such writing
to be prepared by and in form and substance reasonably satisfactory to the
Administrative Agent.
Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.
Article VIII
EVENTS OF DEFAULT
Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):
Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or
(b) the principal of any Loan, any reimbursement obligation under any Letter of
Credit that has been drawn, or any amount owing pursuant to Section 2.11(a) or
(b) hereof shall not be paid in full when due and payable.
Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.3, 5.5 (with respect to the Borrower) 5.7, 5.8, 5.9, 5.10,
5.11, 5.12, 5.13, 5.14, 5.15, 5.18, 5.19, 5.20, 5.21, 5.22, 5.23, 5.24, 5.25,
5.26, 5.27, 5.28 or 5.30 hereof.
Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such
91



--------------------------------------------------------------------------------



Company’s part to be complied with, and that Default shall not have been fully
corrected within fifteen (15) days after the earlier of (a) any Financial
Officer of such Company becomes aware of the occurrence thereof, or (b) the
giving of written notice thereof to the Borrower by the Administrative Agent or
the Required Lenders that the specified Default is to be remedied.
Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous.
Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.
Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could reasonably be expected to have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Company.
Section 8.7. Change in Control. If any Change in Control shall occur.
Section 8.8. Judgments. There is entered against any Company a final judgment or
order for the payment of money by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that such occurrence shall constitute an
Event of Default only if the aggregate of all such judgments for all such
Companies, shall exceed Ten Million Dollars ($10,000,000) (less any amount that
will be covered by the proceeds of insurance and is not subject to dispute by
the insurance provider).
Section 8.9. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.
Section 8.10. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
92



--------------------------------------------------------------------------------



declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.
Section 8.11. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(i) suffer or permit to continue unstayed and in effect for sixty
(60) consecutive days any judgment, decree or order entered by a court of
competent jurisdiction, that approves a petition or an application or a proposal
seeking its reorganization or appoints an interim receiver, a receiver and
manager, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Company; (j) have an
administrative receiver appointed over the whole or substantially the whole of
its assets, or of such Company; (k) have assets, the value of which is less than
its liabilities; or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.
Article IX
REMEDIES UPON DEFAULT
Notwithstanding any contrary provision or inference herein or elsewhere:
Section 9.1. Optional Defaults. If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:
93



--------------------------------------------------------------------------------



(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or
(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.
Section 9.2. Automatic Defaults. If any Event of Default referred to in
Section 8.11 hereof shall occur:
(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Issuing Lender be obligated to issue any
Letter of Credit; and
(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by the Borrower.
Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit,
cash in Dollars equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any affiliate of such Lender, wherever located) to or for the credit
or account of any Company, as security for the obligations of the Borrower and
any Guarantor of Payment to reimburse the Administrative Agent and the Lenders
for any then outstanding Letters of Credit.
Section 9.4. Offsets.
(a) If there shall occur or exist any Event of Default referred to in
Section 8.11 hereof or if the maturity of the Obligations is accelerated
pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the right at any
time to set off against, and to appropriate and apply toward the payment of, any
and all of the Obligations then owing by the Borrower or a Guarantor of Payment
to such Lender (including, without limitation, any participation purchased or to
be purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not
the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of the Borrower
or
94



--------------------------------------------------------------------------------



any Guarantor of Payment, all without notice to or demand upon the Borrower or
any other Person, all such notices and demands being hereby expressly waived by
the Borrower.
(b) Notwithstanding anything in this Agreement to the contrary, if a Lender acts
as a Securities Intermediary or a depository institution for a Credit Party, and
the applicable Securities Accounts or Deposit Accounts of such Credit Party with
such Lender (or an affiliate of a Lender) are not subject to a Control
Agreement, then such Lender agrees that such accounts are subject to the Lien of
the Administrative Agent (to the extent granted pursuant to the Security
Documents) and it will not set off against or appropriate toward the payment of,
any Indebtedness owing to such Lender that does not constitute Obligations
(other than Customary Setoffs with respect to such Deposit Accounts or
Securities Accounts).
Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that (a) if it
at any time shall receive any payment for or on behalf of the Borrower (or
through any Guarantor of Payment) on any Indebtedness owing by the Borrower
pursuant to this Agreement (whether by voluntary payment, by realization upon
security, by reason of offset of any deposit or other indebtedness, by
counterclaim or cross action, by the enforcement of any right under any Loan
Document, or otherwise), or (b) if any Lender (or affiliate of a Lender)
(i) maintains Deposit Accounts or Securities Accounts of the Borrower or any
Domestic Subsidiary, and (ii) exercises a right of offset or takes other action
against such Deposit Accounts or Securities Accounts; then such Lender will
apply such payment (other than Customary Setoffs with respect to the Deposit
Accounts or Securities Accounts referenced in subpart (b) above) first to any
and all Obligations owing by the Borrower to that Lender (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section 9.5 or any other section of this Agreement). Each Credit Party agrees
that any Lender so purchasing a participation from the other Lenders or any
thereof pursuant to this Section 9.5 may exercise all of its rights of payment
(including the right of set off) with respect to such participation as fully as
if such Lender were a direct creditor of such Credit Party in the amount of such
participation.
Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may require the
Borrower to assemble the collateral securing the Obligations, which the Borrower
agrees to do,
95



--------------------------------------------------------------------------------



and make it available to the Administrative Agent and the Lenders at a
reasonably convenient place to be designated by the Administrative Agent. The
Administrative Agent may, with or without notice to or demand upon the Borrower
and with or without the aid of legal process, make use of such force as may be
necessary to enter any premises where such collateral, or any thereof, may be
found and to take possession thereof (including anything found in or on such
collateral that is not specifically described in this Agreement, each of which
findings shall be considered to be an accession to and a part of such
collateral) and for that purpose may pursue such collateral wherever the same
may be found, without liability for trespass or damage caused thereby to the
Borrower. After any delivery or taking of possession of the collateral securing
the Obligations, or any thereof, pursuant to this Agreement, then, with or
without resort to the Borrower personally or any other Person or property, all
of which the Borrower hereby waives, and upon such terms and in such manner as
the Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of such collateral at any
time, or from time to time. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. No prior notice need be
given to the Borrower or to any other Person in the case of any sale of such
collateral that the Administrative Agent determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case the Administrative Agent shall give the Borrower
not fewer than ten days’ prior notice of either the time and place of any public
sale of such collateral or of the time after which any private sale or other
intended disposition thereof is to be made. The Borrower waives advertisement of
any such sale and (except to the extent specifically required by the preceding
sentence) waives notice of any kind in respect of any such sale. At any such
public sale, the Administrative Agent or the Lenders may purchase such
collateral, or any part thereof, free from any right of redemption, all of which
rights the Borrower hereby waives and releases. After deducting all Related
Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, the Administrative Agent may apply the net
proceeds of each such sale to or toward the payment of the Secured Obligations,
whether or not then due, in such order and by such division as the
Administrative Agent, in its sole discretion, may deem advisable. Any excess, to
the extent permitted by law, shall be paid to the Borrower, and the Borrower
shall remain liable for any deficiency. In addition, the Administrative Agent
shall at all times have the right to obtain new appraisals of the Borrower or
any collateral securing the Obligations, the cost of which shall be paid by the
Borrower.
Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement. In addition, the Administrative Agent shall be entitled to
exercise remedies, pursuant to the Loan Documents, against collateral securing
the Secured Obligations, on behalf of any Affiliate of a Lender that holds
Secured Obligations, and no Affiliate of a Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.
Section 9.8. Application of Proceeds.
96



--------------------------------------------------------------------------------



(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrower first to the payment of all obligations (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Sections 11.5 and 11.6 hereof and to the payment of Related Expenses.
(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:
(i) first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent;
(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 11.5 and 11.6 hereof;
(iii) third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrower under such Hedge Agreement, and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an affiliate of
a then existing Lender) under Bank Product Agreements; with such payment to be
pro rata among (A), (B) and (C) of this subpart (iii);
(iv) fourth, to any remaining Secured Obligations (other than unasserted
contingent indemnity obligations); and
97



--------------------------------------------------------------------------------



(v) finally, any remaining surplus after all of the Secured Obligations (other
than unasserted contingent indemnity obligations) have been paid in full, to the
Borrower or to whomsoever shall be lawfully entitled thereto.
Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its affiliates) entering into any such Hedge Agreement or cash management
services agreement.
Article X
THE ADMINISTRATIVE AGENT
KeyBank National Association acted as administrative agent under the Existing
Credit Agreement. Pursuant to Section 11.23 hereof, KeyBank National Association
has resigned as administrative agent and U.S. Bank has agreed to act as
administrative agent. The Lenders authorize U.S. Bank and U.S. Bank hereby
agrees to act as agent for the Lenders in respect of this Agreement upon the
terms and conditions set forth elsewhere in this Agreement, and upon the
following terms and conditions:
Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final non appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of the Borrower or
any other Company, or the financial condition of the Borrower or any other
Company, or (c) be liable to any of the Companies for consequential damages
resulting from any breach of contract, tort or other wrong in connection with
the negotiation, documentation, administration or collection of the Loans or
Letters of Credit or any of the Loan Documents. Notwithstanding any provision to
the contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is
98



--------------------------------------------------------------------------------



not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
Section 10.2. ERISA Matters. Each Lender as of the date hereof represents and
warrants as of the date hereof to the Administrative Agent and its Affiliates,
and not, for the avoidance of doubt, for the benefit of the Borrower or any
other Credit Party, that such Lender is not and will not be (1) an employee
benefit plan subject to Title I of ERISA, (2) a plan or account subject to
Section 4975 of the Code; (3) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code; or (4) a “governmental
plan” within the meaning of ERISA.
Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.
Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.
Section 10.5. Administrative Agent and Affiliates. U.S. Bank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though U.S. Bank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, U.S. Bank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), U.S. Bank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though U.S. Bank were not the Administrative Agent, and the terms
“Lender” and “Lenders” include U.S. Bank and its affiliates, to the extent
applicable, in their individual capacities.
Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed
99



--------------------------------------------------------------------------------



by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable, in its discretion, for
the protection of the interests of the Lenders.
Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.
Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other transaction permitted pursuant to
Section 5.12 hereof (or otherwise permitted pursuant to this Agreement) where
the proceeds of such merger, transfer or other transaction are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, or in the event of a merger, consolidation, dissolution or similar
event, permitted pursuant to this Agreement, the Administrative Agent, at the
request and expense of the Borrower, is hereby authorized by the Lenders to
(a) release the relevant Collateral (and any other collateral securing the
Obligations) from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral (and any other
collateral securing the Obligations) as is then (or has been) so transferred or
released and as may be in the possession of the Administrative Agent and has not
theretofore been released pursuant to this Agreement.
Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and non
appealable judgment of a court of competent jurisdiction.
Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to
100



--------------------------------------------------------------------------------



their respective Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees and expenses) or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent in its capacity as agent in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by the Administrative Agent with respect to this Agreement or any
other Loan Document, provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses (including attorneys’ fees and expenses) or disbursements
resulting from the Administrative Agent’s gross negligence or willful misconduct
as determined by a final and non appealable judgment of a court of competent
jurisdiction, or from any action taken or omitted by the Administrative Agent in
any capacity other than as agent under this Agreement or any other Loan
Document. No action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 10.10. The undertaking in this Section 10.10 shall
survive repayment of the Loans, cancellation of the Notes, if any, expiration or
termination of the Letters of Credit, termination of the Commitment, any
foreclosure under, or modification, release or discharge of, any or all of the
Loan Documents, termination of this Agreement and the resignation or replacement
of the agent.
Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.
Section 10.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Issuing Lender and
the documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the
101



--------------------------------------------------------------------------------



Administrative Agent in this Article X with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with the Letters of
Credit and the applications and agreements for letters of credit pertaining to
such Letters of Credit as fully as if the term “Administrative Agent”, as used
in this Article X, included the Issuing Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Issuing Lender.
Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.
Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including
102



--------------------------------------------------------------------------------



the regulations contained in 31 CFR 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other anti terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.
Section 10.16. Other Agents. The Administrative Agent shall have the continuing
right, in consultation with the Borrower, from time to time to designate one or
more Lenders (or its or their affiliates) as “syndication agent”, “co
syndication agent”, “documentation agent”, “co documentation agent”, “book
runner”, “lead arranger”, “joint lead arranger”, “arrangers” or other
designations for purposes hereof. Any such designation referenced in the
previous sentence or listed on the cover of this Agreement shall have no
substantive effect, and any such Lender and its affiliates so referenced or
listed shall have no additional powers, duties, responsibilities or liabilities
as a result thereof, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or the Issuing Lender
hereunder.
Article XI
MISCELLANEOUS
Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.
Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.
103



--------------------------------------------------------------------------------



Section 11.3. Amendments, Waivers and Consents.
(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
(b) Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 11.3:
(i) Consent of Affected Lenders Required. No amendment, modification, waiver or
consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 11.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrower to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (F) without the unanimous
consent of the Lenders, release the Borrower or any Guarantor of Payment or of
any material amount of collateral securing the Secured Obligations, except in
connection with a transaction specifically permitted hereunder as provided in
Section 10.8 hereof, or (G) without the unanimous consent of the Lenders, amend
the definition of “Agreed Currency”, this Section 11.3, or Section 2.13, 9.5 or
9.8 hereof.
(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.
(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, (B) to cure any ambiguity, defect or inconsistency, or (C) to the
extent necessary to integrate any increase in the Commitment or new Loans
pursuant to Section 2.9(b) hereof.
104



--------------------------------------------------------------------------------



(c) Replacement of Non Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a “Non
Consenting Lender”), then, so long as the Administrative Agent is not the Non
Consenting Lender, the Administrative Agent may (and shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Non
Consenting Lender and the Borrower, require such Non Consenting Lender to assign
and delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof) all of its interests, rights and obligations under this
Agreement to a financial institution acceptable to the Administrative Agent and
the Borrower that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Non Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from such financial institution (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including any breakage compensation under
Article III hereof).
(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.
Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and:
(a) if to the Borrower, mailed or delivered to it, addressed to it at the
address specified on the signature pages of this Agreement;
(b) if to the Administrative Agent, mailed or delivered to it at U.S. Bank
National Association, 800 Nicollet Mall, BC-MN-H03L, Minneapolis, MN  55402,
Attention: Beth Correll, Agent Deal Administrator, Facsimile: 612-303-3851,
Email: elizabeth.correll@usbank.com with a copy to U.S. Bank National
Association, 800 Nicollet Mall, BC-MN-H03N, Minneapolis, MN  55402, Attention:
Tim Landro, Vice President and Portfolio Manager, Facsimile: 612-303-2265,
Email: timothy.landro@usbank.com;
(c) if to U.S. Bank National Association, in its capacity as Issuing Lender,
mailed or delivered to it at U.S. Bank National Association, 800 Nicollet Mall,
BC-MN-H03L, Minneapolis, MN  55402, Attention: Julie M. Seaton, International
Banking Officer, Facsimile: 612.303.5226, Email: julie.seaton@usbank.com;
(d) if to a Lender, mailed or delivered to it at its address (or facsimile
number) set forth in its Administrative Questionnaire;
105



--------------------------------------------------------------------------------



or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.
All notices, statements, requests, demands and other communications provided for
hereunder shall be deemed to be given or made when delivered (if received during
normal business hours on a Business Day, such Business Day or otherwise the
following Business Day), or two Business Days after being deposited in the mails
with postage prepaid by registered or certified mail, addressed as aforesaid, or
sent by facsimile or electronic communication, in each case of facsimile or
electronic communication with telephonic confirmation of receipt. All notices
pursuant to any of the provisions hereof shall not be effective until received.
For purposes of Article II hereof, the Administrative Agent shall be entitled to
rely on telephonic instructions from any person that the Administrative Agent in
good faith believes is an Authorized Officer, and the Borrower shall hold the
Administrative Agent and each Lender harmless from any loss, cost or expense
resulting from any such reliance.
Section 11.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) syndication, administration, travel
and out of pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) out-of-pocket
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and expenses of special counsel for the
Administrative Agent, with respect to the foregoing, and of local counsel, if
any, who may be retained by said special counsel with respect thereto. The
Borrower also agrees to pay on demand all costs and expenses (including Related
Expenses) of the Administrative Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with the restructuring, workout or
enforcement of the Obligations, this Agreement or any other Related Writing. In
addition, the Borrower shall pay any and all stamp, transfer, documentary and
other taxes, assessments, charges and fees payable or determined to be payable
in connection with the execution and delivery of the Loan Documents, and the
other instruments and documents to be delivered hereunder, and agrees to hold
the Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failure to
pay such taxes or fees. All obligations provided for in this Section 11.5 shall
survive any termination of this Agreement.
Section 11.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of
106



--------------------------------------------------------------------------------



any Loan Document (including the execution of any Loan Document using an
electronic signature platform not provided by the Administrative Agent) or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent or any other party shall have the right to be indemnified
under this Section 11.6 for (a) its own gross negligence or willful misconduct,
as determined by a final judgment of a court of competent jurisdiction, (b) such
party’s material breach of its obligations under this Agreement or any other
Loan Document or Related Writing or (c) disputes solely among such parties not
arising from or in connection with any action or omission of any Company or any
of their Affiliates. All obligations provided for in this Section 11.6 shall
survive any termination of this Agreement.
Section 11.7. Obligations Several; No Advisory or Fiduciary Obligations. The
obligations of the Lenders hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Administrative Agent or
the Lenders pursuant hereto shall be deemed to constitute the Administrative
Agent or the Lenders a partnership, association, joint venture or other entity.
No default by any Lender hereunder shall excuse the other Lenders from any
obligation under this Agreement; but no Lender shall have or acquire any
additional obligation of any kind by reason of such default. The relationship
between the Borrower and the Lenders with respect to the Loan Documents and the
other Related Writings is and shall be solely that of debtor and creditors,
respectively, and neither the Administrative Agent nor any Lender shall have any
fiduciary obligation toward any Credit Party with respect to any such documents
or the transactions contemplated thereby. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Administrative Agent, any arranger and any book
runner and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, any
arranger and any book runner and the Lenders, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, any arranger and any book runner and the Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent, any arranger and any book
runner nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, any arranger and any book runner and each of the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any arranger and any book
runner nor any Lender has any obligation to disclose any of such interests to
the Borrower or its Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent, any arranger
107



--------------------------------------------------------------------------------



and any book runner and each of the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 11.8. Execution in Counterparts; Electronic Execution of Assignments;
Electronic Records.
(a) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, and by facsimile or other
electronic signature, each of which counterparts when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.
(b) The words “execution,” “signed,” “signature,” and words of like import in
any assignment and assumption agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.
(c) The Borrower hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the Loan Documents. The Administrative
Agent and each Lender may store the electronic image of this Agreement and Loan
Documents in its electronic form and then destroy the paper original as part of
the Administrative Agent’s and each Lender’s normal business practices, with the
electronic image deemed to be an original and of the same legal effect, validity
and enforceability as the paper originals. The Administrative Agent and each
Lender are authorized, when appropriate, to convert any note into a
“transferable record” under the Uniform Electronic Transactions Act.
Section 11.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.
Section 11.10. Lender Assignments.
(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Defaulting Lender),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or Swing Loan, and any
participation purchased pursuant to Section 2.2(b) or (c) or Section 9.5 hereof.
108



--------------------------------------------------------------------------------



(b) Prior Consent. No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible Transferee and either wholly owned by
a Lender or is wholly owned by a Person that wholly owns, either directly or
indirectly, such Lender, or to another Lender), which consent of the Borrower
and the Administrative Agent shall not be unreasonably withheld; provided that
(i) the consent of the Borrower shall not be required if, at the time of the
proposed assignment, any Default or Event of Default shall then exist and
(ii) the Borrower shall be deemed to have granted its consent unless the
Borrower has expressly objected to such assignment within three Business Days
after notice thereof. Anything herein to the contrary notwithstanding, any
Lender may at any time make a pledge or collateral assignment of all or any
portion of its rights under the Loan Documents to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, as applicable, provided that no such pledge
or assignment shall release such assigning Lender from its obligations hereunder
or substitute such pledgee or assignee for such Lender as a party hereto.
(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment or 2020
Term Loans, as applicable, and interest herein, or the entire amount of the
assignor’s Commitment or 2020 Term Loans, as applicable, and interest herein.
(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).
(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.
(f) Non U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service
Form W 8ECI, Form W 8IMY, Form W 8BEN, or Form W 8BEN E, as applicable (wherein
such assignee claims entitlement to complete exemption from U.S. federal
withholding tax on all payments hereunder), and (iii) to agree (for the benefit
of the assignor, the
109



--------------------------------------------------------------------------------



Administrative Agent and the Borrower) to provide to the assignor Lender (and,
in the case of any assignee registered in the Register, to the Administrative
Agent and the Borrower) a new Form W 8ECI, Form W 8IMY, Form W 8BEN, or Form W
8BEN E, as applicable, upon the expiration or obsolescence of any previously
delivered form and comparable statements in accordance with applicable U.S. laws
and regulations and amendments duly executed and completed by such assignee, and
to comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.
(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.
(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.
(i) Administrative Agent to Maintain Register. Administrative Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
Section 11.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:
(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
110



--------------------------------------------------------------------------------



(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;
(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;
(d) such Participant shall be bound by the provisions of Section 9.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and
(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:
(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or
(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.
The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.
Section 11.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(e) and
(f) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).
111



--------------------------------------------------------------------------------



Section 11.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.
Section 11.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
Section 11.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.
Section 11.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter,
that by their terms survive the termination thereof, in each case, which shall
remain in full force and effect after the Closing Date).
Section 11.17. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make
112



--------------------------------------------------------------------------------



payment under any Letter of Credit, except that the account party on such Letter
of Credit shall have a claim against the Issuing Lender, and the Issuing Lender
shall be liable to such account party, to the extent of any direct, but not
consequential, damages suffered by such account party that such account party
proves were caused by (i) the Issuing Lender’s willful misconduct or gross
negligence (as determined by a final judgment of a court of competent
jurisdiction) in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit, or (ii) the Issuing
Lender’s willful failure to make lawful payment under any Letter of Credit after
the presentation to it of documentation strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, the Issuing Lender may accept documents that appear on their face to
be in order, without responsibility for further investigation.
Section 11.18. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against any Company, the Administrative Agent,
the Issuing Lender, or any other Lender or the affiliates, directors, officers,
employees, attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrower, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor and regardless of whether any Company, any Lender,
Issuing Lender, or the Administrative Agent has been advised of the likelihood
of such loss of damage.
Section 11.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.
Section 11.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.
Section 11.21. Governing Law; Submission to Jurisdiction.
113



--------------------------------------------------------------------------------



(a) GOVERNING LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE
OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
(b) SUBMISSION TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN
NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER TO BRING PROCEEDINGS
AGAINST THE BORROWER OR TO ENFORCE RIGHTS AND REMEDIES IN RESPECT OF COLLATERAL
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT, ISSUING LENDER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK,
NEW YORK.
(c) WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.
Section 11.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
114



--------------------------------------------------------------------------------



(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Section 11.23. Amendment and Restatement; Agency Transfer; New Lenders.
(a) The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 4.2, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All Loans made
and Obligations incurred under the Existing Credit Agreement which are
outstanding on the Closing Date shall continue as Loans and Obligations under
(and shall be governed by the terms of) this Agreement and the other Loan
Documents. Without limiting the foregoing, upon the effectiveness hereof: (a)
all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) all obligations constituting “Obligations” with any
Lender or any affiliate of any Lender which are outstanding on the Closing Date
shall continue as Obligations under this Agreement and the other Loan Documents,
(c) the Administrative Agent shall make such reallocations, sales, assignments
or other relevant actions in respect of each Lender’s credit exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
credit exposure and outstanding Loans hereunder reflects such Lender’s ratable
share of the outstanding aggregate credit exposure on the Closing Date and (d)
the Borrower hereby agrees to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurocurrency Loans (including the “Eurodollar Loans” under the
Existing Credit Agreement) and such reallocation described above, in each case
on the terms and in the manner set forth in Section 3.3 hereof.
(b) Each of the parties hereto agrees that, notwithstanding the requirements of
Article X of this Agreement, effective as of the Closing Date, but subject to
the satisfaction of the conditions precedent set forth in Section 4.2, (a)
KeyBank National Association has resigned
115



--------------------------------------------------------------------------------



as Administrative Agent under this Agreement and the other Loan Documents, and
(b) U.S. Bank is hereby appointed (and U.S. Bank accepts such appointment) as
Administrative Agent under this Agreement and the other Loan Documents. KeyBank
National Association is discharged from its duties and obligations under this
Agreement and under the other Loan Documents as Administrative Agent; provided
that, notwithstanding the effectiveness of such resignation, the provisions of
Article X of this Agreement and similar provisions in the other Loan Documents
shall continue in effect for KeyBank National Association in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent under the Existing Credit Agreement. U.S. Bank, acting as
Administrative Agent, shall bear no responsibility for any actions taken or
omitted to be taken by KeyBank National Association while it served as
Administrative Agent under or in connection with the Existing Credit Agreement,
and KeyBank National Association shall bear no responsibility for any actions
taken or omitted to be taken by U.S. Bank acting as Administrative Agent on and
after the Closing Date. The parties hereto agree that all Liens in favor of the
Administrative Agent run in favor of U.S. Bank acting in such capacity upon the
effectiveness hereof.
(c) By its execution hereof, each of the following is becoming a party to this
Agreement as a Lender: Bank of America, N.A. and Fifth Third Bank (each a “New
Lender”).  Each New Lender agrees that it constitutes a Lender under this
Agreement and the other Loan Documents and shall be bound by the provisions of
this Agreement and the other Loan Documents.  Each New Lender’s Revolving Credit
Commitment appears in Schedule 1 hereto. Each New Lender acknowledges and agrees
that it has received a copy of this Agreement, together with copies of financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement and to
become a Lender, which analysis and decision has been made independently of and
without reliance upon the Administrative Agent or any other Lender.  Each New
Lender confirms it will, independently and without reliance on the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
Loan Documents, and it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
[Remainder of page left intentionally blank]


116

